Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

by and between

 

ACUSPHERE, INC.,

 

and

 

CEPHALON, INC.

 

dated as of

 

                            , 2008

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT, dated as of                        (this
“Agreement”), by and between Acusphere, Inc., a Delaware corporation (the
“Company”), and Cephalon, Inc., a Delaware corporation (the “Purchaser”).

 

WHEREAS, pursuant to the Note Purchase Agreement, dated as of October 24, 2008
(the “Purchase Agreement”), by and between the Company and the Purchaser, upon
the terms and subject to the conditions contained therein, the Company is
issuing and selling to the Purchaser a $15,000,000 Senior Secured Convertible
Note of the Company (the “Convertible Note”);

 

WHEREAS, to induce the Purchaser to execute and deliver the Purchase Agreement
and as a condition to the Purchaser consummating the transactions contemplated
thereby, the Company has agreed to provide the Purchaser with the rights set
forth in this Agreement.

 

Accordingly, the parties hereto agree as follows:

 


SECTION 1.  DEFINITIONS.  AS USED HEREIN, UNLESS THE CONTEXT OTHERWISE REQUIRES,
THE FOLLOWING TERMS HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 


1.1.                            “AFFILIATE” MEANS WITH RESPECT TO ANY PERSON,
ANY OTHER PERSON DIRECTLY OR INDIRECTLY CONTROLLING OR CONTROLLED BY OR UNDER
DIRECT OR INDIRECT COMMON CONTROL WITH SUCH SPECIFIED PERSON.


 


1.2.                            “AGREEMENT” HAS THE MEANING SET FORTH IN THE
INTRODUCTION.


 


1.3.                            “ASSIGNEE” HAS THE MEANING SET FORTH IN
SECTION 4.2.


 


1.4.                            “BOARD OF DIRECTORS” MEANS THE BOARD OF
DIRECTORS OF THE COMPANY.


 


1.5.                            “COMMON STOCK” MEANS ANY SHARES OF COMMON STOCK,
PAR VALUE $0.01 PER SHARE, OF THE COMPANY, NOW OR HEREAFTER AUTHORIZED TO BE
ISSUED, AND ANY AND ALL SECURITIES OF ANY KIND WHATSOEVER OF THE COMPANY OR ANY
SUCCESSOR THEREOF WHICH MAY BE ISSUED ON OR AFTER THE DATE HEREOF IN RESPECT OF,
IN EXCHANGE FOR, OR UPON CONVERSION OF SHARES OF COMMON STOCK PURSUANT TO A
MERGER, CONSOLIDATION, STOCK SPLIT, REVERSE SPLIT, STOCK DIVIDEND,
RECAPITALIZATION OF THE COMPANY OR OTHERWISE.


 


1.6.                            “COMPANY” HAS THE MEANING SET FORTH IN THE
INTRODUCTION.


 


1.7.                            “CONVERTIBLE NOTE” HAS THE MEANING SET FORTH IN
THE RECITALS.


 


1.8.                            “CONVERTIBLE SECURITIES” SHALL MEAN (I) ANY
OPTIONS OR WARRANTS TO PURCHASE OR OTHER RIGHTS TO ACQUIRE COMMON STOCK,
(II) ANY SECURITIES BY THEIR TERMS CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON
STOCK, AND (III) ANY OPTIONS OR WARRANTS TO PURCHASE OR OTHER RIGHTS TO ACQUIRE
ANY SUCH CONVERTIBLE OR EXCHANGEABLE SECURITIES.


 


1.9.                            “DEMAND EXERCISE NOTICE” HAS THE MEANING SET
FORTH IN SECTION 2.1(A).


 


1.10.                     “DEMAND REGISTRATION” HAS THE MEANING SET FORTH IN
SECTION 2.1(G).

 

--------------------------------------------------------------------------------



 


1.11.                     “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, OR ANY SIMILAR FEDERAL STATUTE, AND THE RULES AND REGULATIONS
OF THE SEC THEREUNDER, ALL AS THE SAME SHALL BE IN EFFECT AT THE TIME. 
REFERENCE TO A PARTICULAR SECTION OF THE EXCHANGE ACT, SHALL INCLUDE A REFERENCE
TO THE COMPARABLE SECTION, IF ANY, OF ANY SUCH SIMILAR FEDERAL STATUTE.


 


1.12.                     “HOLDER” MEANS THE PURCHASER AND ANY ASSIGNEE.


 


1.13.                     “HOLDER DEMAND” HAS THE MEANING SET FORTH IN
SECTION 2.1(A).


 


1.14.                     “INDEMNIFIED PARTY” MEANS ANY PERSON SEEKING
INDEMNIFICATION PURSUANT TO SECTION 2.6.


 


1.15.                     “INDEMNIFYING PARTY” MEANS ANY PERSON FROM WHOM
INDEMNIFICATION IS SOUGHT PURSUANT TO SECTION 2.6.


 


1.16.                     “INDEMNITEES” HAS THE MEANING SET FORTH IN
SECTION 2.6(A).


 


1.17.                     “INITIATING HOLDER” MEANS THE PARTY OR PARTIES
DELIVERING A HOLDER DEMAND AS PROVIDED FOR UNDER SECTION 2.1(A).


 


1.18.                     “LOSSES” HAS THE MEANING SET FORTH IN SECTION 2.6(A).


 


1.19.                     “MAJORITY PARTICIPATING HOLDERS” MEANS, AT ANY TIME,
PARTICIPATING HOLDERS HOLDING MORE THAN 50% OF THE REGISTRABLE SECURITIES
PROPOSED TO BE INCLUDED IN ANY OFFERING OF REGISTRABLE SECURITIES BY SUCH
PARTICIPATING HOLDERS PURSUANT TO SECTION 2.1 OR SECTION 2.2.


 


1.20.                     “NASD” MEANS NATIONAL ASSOCIATION OF SECURITIES
DEALERS, INC.


 


1.21.                     “NASDAQ” MEANS THE NASDAQ STOCK MARKET, INC.


 


1.22.                     “PARTICIPATING HOLDERS” MEANS ANY HOLDER PARTICIPATING
IN ANY OFFERING OF REGISTRABLE SECURITIES PURSUANT TO SECTION 2.1 OR
SECTION 2.2.


 


1.23.                     “PERSON” MEANS AN INDIVIDUAL, A CORPORATION, A
PARTNERSHIP, A LIMITED LIABILITY COMPANY, A BUSINESS, AN ASSOCIATION, A TRUST,
AN INDIVIDUAL, OR ANY OTHER ENTITY OR ORGANIZATION, INCLUDING A GOVERNMENT OR
POLITICAL SUBDIVISION OR AN AGENCY OR INSTRUMENTALITY THEREOF.


 


1.24.                     “POSTPONEMENT PERIOD” HAS THE MEANING SET FORTH IN
SECTION 2.1(I).


 


1.25.                     “PURCHASE AGREEMENT” HAS THE MEANING SET FORTH IN THE
RECITALS.


 


1.26.                     “PURCHASER” HAS THE MEANING SET FORTH IN THE
INTRODUCTION AND INCLUDES ANY SUCCESSOR THERETO BY MERGER, CONSOLIDATION,
ACQUISITION OF SUBSTANTIALLY ALL THE ASSETS THEREOF, OR OTHERWISE.


 


1.27.                     “QUALIFIED INDEPENDENT UNDERWRITER” HAS THE MEANING
SET FORTH IN NASD RULE 2720(B)(15).

 

2

--------------------------------------------------------------------------------



 


1.28.                     “REGISTRABLE SECURITIES” MEANS ANY OF THE FOLLOWING
WHEN HELD BY A HOLDER: (I) ANY SHARES OF COMMON STOCK ISSUED UPON THE CONVERSION
OF THE CONVERTIBLE NOTE, AND (II) ANY SHARES OF COMMON STOCK ACQUIRED BY THE
HOLDERS FROM THE COMPANY AFTER THE DATE HEREOF, INCLUDING SHARES OF COMMON STOCK
ACQUIRED UPON EXERCISE OR CONVERSION OF CONVERTIBLE SECURITIES THAT ARE ACQUIRED
BY THE HOLDERS FROM THE COMPANY AFTER THE DATE HEREOF.  FOR PURPOSES OF THIS
AGREEMENT, A PERSON WILL BE DEEMED TO A HOLDER OF REGISTRABLE SECURITIES
WHENEVER SUCH PERSON HAS THE RIGHT TO ACQUIRE, DIRECTLY OR INDIRECTLY, SUCH
REGISTRABLE SECURITIES (UPON CONVERSION, EXERCISE OR EXCHANGE OF THE CONVERTIBLE
NOTE OR ANY OTHER CONVERTIBLE SECURITIES BUT DISREGARDING ANY RESTRICTIONS OR
LIMITATIONS UPON THE EXERCISE OF SUCH RIGHT), WHETHER OR NOT SUCH ACQUISITION
HAS ACTUALLY BEEN EFFECTED, AND SUCH PERSON SHALL NOT BE REQUIRED TO CONVERT,
EXERCISE OR EXCHANGE SUCH CONVERTIBLE SECURITY (OR OTHERWISE ACQUIRE SUCH
REGISTRABLE SECURITY) TO PARTICIPATE ON ANY REGISTERED OFFERING HEREUNDER UNTIL
THE CLOSING OF SUCH OFFERING.  AS TO ANY PARTICULAR REGISTRABLE SECURITIES, SUCH
SECURITIES SHALL CEASE TO BE REGISTRABLE SECURITIES WHEN (A) A REGISTRATION
STATEMENT WITH RESPECT TO THE SALE OF SUCH SECURITIES SHALL HAVE BECOME
EFFECTIVE UNDER THE SECURITIES ACT AND SUCH SECURITIES SHALL HAVE BEEN DISPOSED
OF IN ACCORDANCE WITH SUCH REGISTRATION STATEMENT OR (B) WHEN SUCH SECURITIES
SHALL HAVE BEEN SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR SIMILAR
RULE THEN IN EFFECT.


 


1.29.                     “REGISTRATION EXPENSES” MEANS ALL FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE COMPANY’S PERFORMANCE OF OR COMPLIANCE WITH
SECTION 2 HEREOF, INCLUDING, WITHOUT LIMITATION, (I) ALL REGISTRATION, FILING
AND APPLICABLE SEC FEES, NASD FEES, NATIONAL SECURITIES EXCHANGE OR INTER-DEALER
QUOTATION SYSTEM FEES, AND FEES AND EXPENSES OF COMPLYING WITH STATE SECURITIES
OR “BLUE SKY” LAWS (INCLUDING FEES AND DISBURSEMENTS OF COUNSEL TO THE
UNDERWRITERS AND THE PARTICIPATING HOLDERS IN CONNECTION WITH “BLUE SKY”
QUALIFICATION OF THE REGISTRABLE SECURITIES AND DETERMINATION OF THEIR
ELIGIBILITY FOR INVESTMENT UNDER THE LAWS OF THE VARIOUS JURISDICTIONS),
(II) ALL PRINTING (INCLUDING PRINTING CERTIFICATES FOR THE REGISTRABLE
SECURITIES IN A FORM ELIGIBLE FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY AND
PRINTING PRELIMINARY AND FINAL PROSPECTUSES), WORD PROCESSING, DUPLICATING,
TELEPHONE AND FACSIMILE EXPENSES, AND MESSENGER AND DELIVERY EXPENSES, (III) ALL
FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND OF ITS INDEPENDENT PUBLIC
ACCOUNTANTS, INCLUDING THE EXPENSES OF “COLD COMFORT” LETTERS OR ANY SPECIAL
AUDITS REQUIRED BY, OR INCIDENT TO, SUCH REGISTRATION, (IV) ALL REASONABLE FEES
AND EXPENSES OF ONE LAW FIRM OR OTHER COUNSEL SELECTED BY THE MAJORITY
PARTICIPATING HOLDERS FOR THE BENEFIT OF ALL OF THE PARTICIPATING HOLDERS,
(V) ALL REASONABLE FEES AND EXPENSES OF ANY SPECIAL EXPERTS OR OTHER PERSONS
RETAINED BY THE COMPANY IN CONNECTION WITH ANY REGISTRATION, (VI) SECURITIES ACT
LIABILITY INSURANCE OR SIMILAR INSURANCE IF THE COMPANY SO DESIRES OR THE
UNDERWRITERS SO REQUIRE IN ACCORDANCE WITH THEN-CUSTOMARY UNDERWRITING
PRACTICES, (VII) ALL APPLICABLE RATING AGENCY FEES WITH RESPECT TO THE
REGISTRABLE SECURITIES, (VIII) REASONABLE FEES AND EXPENSES OF A QUALIFIED
INDEPENDENT UNDERWRITER AND ITS COUNSEL, (IX) ALL FEES AND DISBURSEMENTS OF THE
UNDERWRITERS (OTHER THAN UNDERWRITING DISCOUNTS AND COMMISSIONS BUT, INCLUDING
REASONABLE FEES AND DISBURSEMENTS OF ONE COUNSEL FOR SUCH UNDERWRITERS), (X) ALL
TRANSFER TAXES, AND (XI) ALL EXPENSES INCURRED IN CONNECTION WITH PROMOTIONAL
EFFORTS OR “ROADSHOWS” (AS NEGOTIATED BY THE COMPANY WITH THE UNDERWRITERS);
PROVIDED, HOWEVER, THAT REGISTRATION EXPENSES SHALL EXCLUDE, AND THE
PARTICIPATING HOLDERS SHALL PAY RATABLY, UNDERWRITING DISCOUNTS AND COMMISSIONS
IN RESPECT OF THE REGISTRABLE SECURITIES BEING REGISTERED FOR SUCH PARTICIPATING
HOLDERS.

 

3

--------------------------------------------------------------------------------



 


1.30.                     “SEC” MEANS THE SECURITIES AND EXCHANGE COMMISSION OR
ANY OTHER FEDERAL AGENCY AT THE TIME ADMINISTERING THE SECURITIES ACT.


 


1.31.                     “SECTION 2.2 SALE AMOUNT” HAS THE MEANING SET FORTH IN
SECTION 2.2(C).


 


1.32.                     “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY SIMILAR FEDERAL STATUTE, AND THE RULES AND REGULATIONS OF THE
SEC THEREUNDER, ALL AS THE SAME SHALL BE IN EFFECT AT THE TIME.  REFERENCES TO A
PARTICULAR SECTION OF THE SECURITIES ACT SHALL INCLUDE A REFERENCE TO THE
COMPARABLE SECTION, IF ANY, OF ANY SUCH SIMILAR FEDERAL STATUTE.


 


SECTION 2.                      REGISTRATION UNDER THE SECURITIES ACT.


 


2.1.                            REGISTRATION ON DEMAND.


 


(A)                                  DEMAND.  AT ANY TIME OR FROM TIME TO TIME,
A HOLDER OR HOLDERS HOLDING A MAJORITY OF REGISTRABLE SECURITIES THEN
OUTSTANDING MAY REQUIRE THE COMPANY TO USE ITS BEST EFFORTS TO EFFECT THE
REGISTRATION UNDER THE SECURITIES ACT OF ALL OR PART OF THEIR RESPECTIVE
REGISTRABLE SECURITIES, BY DELIVERING A WRITTEN REQUEST (A “HOLDER DEMAND”)
THEREFOR TO THE COMPANY SPECIFYING THE NUMBER OF SHARES OF REGISTRABLE
SECURITIES TO BE REGISTERED AND THE INTENDED METHOD OF DISTRIBUTION THEREOF.  AS
PROMPTLY AS PRACTICABLE, BUT NO LATER THAN 20 DAYS AFTER RECEIPT OF A HOLDER
DEMAND, THE COMPANY SHALL GIVE WRITTEN NOTICE (THE “DEMAND EXERCISE NOTICE”) OF
THE HOLDER DEMAND TO ALL HOLDERS OF REGISTRABLE SECURITIES.  SUCH HOLDERS SHALL
HAVE THE OPTION, WITHIN 10 DAYS AFTER THE RECEIPT OF THE DEMAND EXERCISE NOTICE,
TO REQUEST, IN WRITING, THAT THE COMPANY INCLUDE IN SUCH REGISTRATION ANY
REGISTRABLE SECURITIES HELD BY SUCH HOLDER (WHICH REQUEST SHALL SPECIFY THE
MAXIMUM NUMBER OF REGISTRABLE SECURITIES INTENDED TO BE DISPOSED OF BY SUCH
HOLDER).  THE COMPANY SHALL AS EXPEDITIOUSLY AS POSSIBLE USE ITS BEST EFFORTS TO
EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF THE REGISTRABLE SECURITIES
WHICH THE COMPANY HAS BEEN SO REQUESTED TO REGISTER BY THE INITIATING HOLDER AND
ANY OTHER HOLDERS WHICH HAVE MADE SUCH WRITTEN REQUEST.  THE COMPANY SHALL USE
ITS BEST EFFORTS (I) TO EFFECT AS SOON AS PRACTICABLE (BUT, IN ANY EVENT, WITHIN
30 DAYS OF THE RECEIPT OF THE HOLDER DEMAND OR, IN THE EVENT THE SEC REVIEWS AND
HAS WRITTEN COMMENTS TO THE REGISTRATION STATEMENT, WITHIN 90 DAYS OF THE
RECEIPT OF THE HOLDER DEMAND) THE REGISTRATION OF REGISTRABLE SECURITIES FOR
DISTRIBUTION IN ACCORDANCE WITH THE INTENDED METHOD OF DISTRIBUTION SET FORTH IN
A WRITTEN REQUEST DELIVERED BY THE MAJORITY PARTICIPATING HOLDERS AND (II) IF
REQUESTED BY THE MAJORITY PARTICIPATING HOLDERS, OBTAIN ACCELERATION OF THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT RELATING TO SUCH REGISTRATION.


 


(B)                                  REGISTRATION STATEMENT FORM.  REGISTRATIONS
UNDER THIS SECTION 2.1 SHALL BE ON SUCH APPROPRIATE FORM OF THE SEC  WHICH THE
COMPANY IS THEN ELIGIBLE TO USE FOR SUCH PURPOSE (I) AS SHALL BE SELECTED BY THE
COMPANY AND AS SHALL BE REASONABLY ACCEPTABLE TO THE MAJORITY PARTICIPATING
HOLDERS AND (II) AS SHALL PERMIT THE DISPOSITION OF SUCH REGISTRABLE SECURITIES
IN ACCORDANCE WITH THE INTENDED METHOD OR METHODS OF DISPOSITION SPECIFIED IN
SUCH PARTICIPATING HOLDERS’ REQUESTS FOR SUCH REGISTRATION, INCLUDING, WITHOUT
LIMITATION, A CONTINUOUS OR DELAYED BASIS OFFERING PURSUANT TO RULE 415 UNDER
THE SECURITIES ACT TO THE EXTENT AVAILABLE TO THE COMPANY.  THE COMPANY AGREES
TO INCLUDE IN ANY SUCH REGISTRATION STATEMENT ALL INFORMATION WHICH, IN THE
OPINION OF COUNSEL TO THE PARTICIPATING HOLDERS AND COUNSEL TO THE COMPANY, IS
NECESSARY OR DESIRABLE TO BE INCLUDED THEREIN.

 

4

--------------------------------------------------------------------------------



 


(C)                                  EXPENSES.  THE COMPANY SHALL PAY, AND SHALL
BE RESPONSIBLE FOR, ALL REGISTRATION EXPENSES IN CONNECTION WITH ANY
REGISTRATION REQUESTED PURSUANT TO THIS SECTION 2.1.


 


(D)                                  EFFECTIVE REGISTRATION STATEMENT.  A
REGISTRATION REQUESTED PURSUANT TO THIS SECTION 2.1 SHALL NOT BE DEEMED A DEMAND
REGISTRATION (INCLUDING FOR PURPOSES OF SECTION 2.1(G)) UNLESS A REGISTRATION
STATEMENT WITH RESPECT THERETO HAS BECOME EFFECTIVE AND UNLESS THE PARTICIPATING
HOLDERS ARE ABLE TO SELL AT LEAST 80% OF THE REGISTRABLE SECURITIES REQUESTED TO
BE INCLUDED IN SUCH REGISTRATION; PROVIDED, THAT A REGISTRATION WHICH IS
WITHDRAWN AT THE SOLE REQUEST OF THE MAJORITY PARTICIPATING HOLDERS PURSUANT TO
SECTION 2.1(F) WILL COUNT AS A DEMAND REGISTRATION UNLESS (I) THE DEMAND
REGISTRATION DOES NOT BECOME EFFECTIVE BECAUSE A MATERIAL ADVERSE CHANGE HAS
OCCURRED, OR IS REASONABLY LIKELY TO OCCUR, IN THE CONDITION (FINANCIAL OR
OTHERWISE), PROSPECTS, BUSINESS, ASSETS OR RESULTS OF OPERATIONS OF THE COMPANY
AND ITS SUBSIDIARIES TAKEN AS A WHOLE SUBSEQUENT TO THE DATE OF THE DELIVERY OF
THE DEMAND EXERCISE NOTICE, (II) AFTER THE DEMAND REGISTRATION HAS BECOME
EFFECTIVE, SUCH REGISTRATION IS INTERFERED WITH BY ANY STOP ORDER, INJUNCTION,
OR OTHER ORDER OR REQUIREMENT OF THE SEC OR OTHER GOVERNMENTAL AGENCY OR COURT,
(III) THE DEMAND REGISTRATION IS WITHDRAWN AT THE REQUEST OF THE MAJORITY
PARTICIPATING HOLDERS DUE TO THE ADVICE OF THE MANAGING UNDERWRITER(S) THAT THE
REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT COULD NOT BE SOLD
IN SUCH OFFERING WITHIN A PRICE RANGE ACCEPTABLE TO THE MAJORITY PARTICIPATING
HOLDERS, (IV) THE DEMAND REGISTRATION IS WITHDRAWN FOR ANY REASON AT ANY TIME
DURING A POSTPONEMENT PERIOD OR WITHIN 10 DAYS THEREAFTER OR (V) THE
PARTICIPATING HOLDERS REIMBURSE THE COMPANY FOR ANY AND ALL REGISTRATION
EXPENSES INCURRED BY THE COMPANY IN CONNECTION WITH SUCH REQUEST FOR A DEMAND
REGISTRATION THAT WAS WITHDRAWN OR NOT PURSUED, IN WHICH CASE THE DEMAND
REGISTRATION SHALL NOT BE DEEMED TO HAVE BEEN EFFECTED AND WILL NOT COUNT AS A
DEMAND REGISTRATION.


 


(E)                                  SELECTION OF UNDERWRITERS.  THE
UNDERWRITERS OF EACH UNDERWRITTEN OFFERING OF THE REGISTRABLE SECURITIES
PURSUANT TO THIS SECTION 2.1 SHALL BE SELECTED BY THE MAJORITY PARTICIPATING
HOLDERS, WHICH UNDERWRITERS SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.


 


(F)                                    RIGHT TO WITHDRAW.  ANY PARTICIPATING
HOLDER SHALL HAVE THE RIGHT TO WITHDRAW ITS REQUEST FOR INCLUSION OF REGISTRABLE
SECURITIES IN ANY REGISTRATION STATEMENT PURSUANT TO THIS SECTION 2.1 AT ANY
TIME PRIOR TO THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT BY GIVING
WRITTEN NOTICE TO THE COMPANY OF ITS REQUEST TO WITHDRAW.  UPON RECEIPT OF
NOTICES FROM THE MAJORITY PARTICIPATING HOLDERS TO SUCH EFFECT, THE COMPANY
SHALL CEASE ALL EFFORTS TO OBTAIN EFFECTIVENESS OF THE APPLICABLE REGISTRATION
STATEMENT, AND WHETHER THE INITIATING HOLDER’S REQUEST FOR REGISTRATION PURSUANT
TO THIS SECTION 2.1 SHALL BE COUNTED AS A DEMAND REGISTRATION FOR PURPOSES OF
SECTION 2.1(G) SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 2.1(D) ABOVE.


 


(G)                                 LIMITATIONS ON REGISTRATION ON DEMAND.  THE
HOLDERS SHALL BE ENTITLED TO REQUIRE THE COMPANY TO EFFECT, AND THE COMPANY
SHALL BE REQUIRED TO EFFECT, FOUR (4) REGISTRATIONS IN THE AGGREGATE PURSUANT TO
THIS SECTION 2.1 (EACH, A “DEMAND REGISTRATION”): PROVIDED, HOWEVER, THAT THE
COMPANY SHALL NOT BE REQUIRED TO HAVE A REGISTRATION STATEMENT DECLARED
EFFECTIVE PURSUANT TO A DEMAND REGISTRATION UNTIL AT LEAST 90 DAYS AFTER THE
EFFECTIVE DATE OF ANY OTHER REGISTRATION STATEMENT FILED BY THE COMPANY PURSUANT
TO A PREVIOUS DEMAND REGISTRATION.

 

5

--------------------------------------------------------------------------------



 


(H)                                 PRIORITY IN REGISTRATIONS ON DEMAND. 
WHENEVER THE COMPANY EFFECTS A REGISTRATION PURSUANT TO THIS SECTION 2.1 IN
CONNECTION WITH AN UNDERWRITTEN OFFERING BY HOLDERS, NO SECURITIES OTHER THAN
REGISTRABLE SECURITIES SHALL BE INCLUDED AMONG THE SECURITIES COVERED BY SUCH
REGISTRATION UNLESS THE MAJORITY PARTICIPATING HOLDERS CONSENT IN WRITING TO THE
INCLUSION THEREIN OF SUCH OTHER SECURITIES, WHICH CONSENT MAY BE SUBJECT TO
TERMS AND CONDITIONS DETERMINED BY THE MAJORITY PARTICIPATING HOLDERS IN THEIR
SOLE DISCRETION.  IF ANY REGISTRATION PURSUANT TO A HOLDER DEMAND INVOLVES AN
UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITER(S) OF SUCH OFFERING SHALL
INFORM THE COMPANY IN WRITING OF ITS BELIEF THAT THE NUMBER OF REGISTRABLE
SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION PURSUANT TO THIS
SECTION 2.1, WHEN ADDED TO THE NUMBER OF ANY OTHER SECURITIES TO BE OFFERED IN
SUCH REGISTRATION, WOULD MATERIALLY ADVERSELY AFFECT SUCH OFFERING, THEN THE
PARTICIPATING HOLDERS SHALL BE ENTITLED TO PARTICIPATE ON A PRO RATA BASIS BASED
ON THE NUMBER OF SHARES OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN
THE OFFERING BY EACH SUCH PARTICIPATING HOLDER PRIOR TO THE INCLUSION OF ANY
SECURITIES OTHER THAN REGISTRABLE SECURITIES.


 


(I)                                    POSTPONEMENT.  THE COMPANY SHALL BE
ENTITLED ONCE IN ANY TWELVE MONTH PERIOD TO POSTPONE FOR A REASONABLE PERIOD OF
TIME (BUT NOT EXCEEDING 90 DAYS) (THE “POSTPONEMENT PERIOD”) THE FILING OF ANY
REGISTRATION STATEMENT REQUIRED TO BE PREPARED AND FILED BY IT PURSUANT TO THIS
SECTION 2.1 IF THE COMPANY DETERMINES, IN ITS REASONABLE JUDGMENT, UPON ADVICE
OF COUNSEL, AS AUTHORIZED BY A RESOLUTION OF THE BOARD OF DIRECTORS, THAT SUCH
REGISTRATION AND OFFERING WOULD REQUIRE PREMATURE DISCLOSURE OF ANY MATERIAL
FINANCING, MATERIAL CORPORATE REORGANIZATION OR OTHER MATERIAL TRANSACTION
INVOLVING THE COMPANY, AND PROMPTLY GIVES THE PARTICIPATING HOLDERS WRITTEN
NOTICE OF SUCH DETERMINATION, CONTAINING, TO THE EXTENT EACH SUCH PARTICIPATING
HOLDER AGREES TO KEEP SUCH INFORMATION CONFIDENTIAL IN ACCORDANCE WITH
REGULATION FD, A SPECIFIC STATEMENT OF THE REASONS FOR SUCH POSTPONEMENT AND AN
APPROXIMATION OF THE ANTICIPATED DELAY.


 


2.2.                            INCIDENTAL REGISTRATION.


 


(A)                                  RIGHT TO INCLUDE REGISTRABLE SECURITIES. 
IF THE COMPANY AT ANY TIME PROPOSES TO REGISTER ANY OF ITS EQUITY SECURITIES
UNDER THE SECURITIES ACT BY REGISTRATION ON FORM S-L, S-2 OR S-3, OR ANY
SUCCESSOR OR SIMILAR FORM(S) (EXCEPT REGISTRATIONS (I) PURSUANT TO SECTION 2.1,
(II) SOLELY FOR REGISTRATION OF EQUITY SECURITIES IN CONNECTION WITH AN EMPLOYEE
BENEFIT PLAN (AS DEFINED IN RULE 405 UNDER THE SECURITIES ACT) OR DIVIDEND
REINVESTMENT PLAN ON FORM S-8 OR ANY SUCCESSOR FORM THERETO OR (III) IN
CONNECTION WITH ANY ACQUISITION OR MERGER ON FORM S-4 OR ANY SUCCESSOR FORM
THERETO), WHETHER OR NOT FOR SALE FOR ITS OWN ACCOUNT, IT WILL AT EACH SUCH TIME
GIVE PROMPT WRITTEN NOTICE (BUT IN NO EVENT LESS THAN 20 DAYS PRIOR TO THE
INITIAL FILING OF A REGISTRATION STATEMENT WITH RESPECT THERETO) TO EACH OF THE
HOLDERS OF ITS INTENTION TO DO SO AND SUCH NOTICE SHALL OFFER THE HOLDERS OF
SUCH REGISTRABLE SECURITIES THE OPPORTUNITY TO REGISTER UNDER SUCH REGISTRATION
STATEMENT SUCH NUMBER OF REGISTRABLE SECURITIES AS EACH SUCH HOLDER MAY REQUEST
IN WRITING.  UPON THE WRITTEN REQUEST OF ANY OF THE HOLDERS (WHICH REQUEST SHALL
SPECIFY THE MAXIMUM NUMBER OF REGISTRABLE SECURITIES INTENDED TO BE DISPOSED OF
BY SUCH HOLDER), MADE AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT WITHIN 10 DAYS
AFTER THE RECEIPT OF ANY SUCH NOTICE, THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION UNDER THE SECURITIES ACT ALL REGISTRABLE SECURITIES WHICH THE
COMPANY HAS BEEN SO REQUESTED TO REGISTER BY EACH HOLDER; PROVIDED, HOWEVER,
THAT IF, AT ANY TIME AFTER GIVING WRITTEN NOTICE OF ITS INTENTION TO REGISTER
ANY EQUITY SECURITIES AND PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT FILED IN CONNECTION WITH

 

6

--------------------------------------------------------------------------------



 


SUCH REGISTRATION, THE COMPANY SHALL DETERMINE FOR ANY REASON NOT TO REGISTER OR
TO DELAY REGISTRATION OF SUCH EQUITY SECURITIES, THE COMPANY SHALL GIVE WRITTEN
NOTICE OF SUCH DETERMINATION AND ITS REASONS THEREFOR TO THE HOLDERS AND (I) IN
THE CASE OF A DETERMINATION NOT TO REGISTER, SHALL BE RELIEVED OF ITS OBLIGATION
TO REGISTER ANY REGISTRABLE SECURITIES IN CONNECTION WITH SUCH REGISTRATION (BUT
NOT FROM ANY OBLIGATION OF THE COMPANY TO PAY THE REGISTRATION EXPENSES IN
CONNECTION THEREWITH AS PROVIDED FOR IN SECTION 2.2(D)), WITHOUT PREJUDICE,
HOWEVER, TO THE RIGHTS OF THE HOLDERS TO REQUEST THAT SUCH REGISTRATION BE
EFFECTED AS A REGISTRATION UNDER SECTION 2.1 AND (II) IN THE CASE OF A
DETERMINATION TO DELAY REGISTERING, SHALL BE PERMITTED TO DELAY REGISTERING ANY
REGISTRABLE SECURITIES, FOR THE SAME PERIOD AS THE DELAY IN REGISTERING SUCH
OTHER SECURITIES.  NO REGISTRATION EFFECTED UNDER THIS SECTION 2.2 SHALL RELIEVE
THE COMPANY OF ITS OBLIGATION TO EFFECT ANY REGISTRATION UPON REQUEST UNDER
SECTION 2.1.


 


(B)                                  RIGHT TO WITHDRAW; OPTION TO PARTICIPATE IN
SHELF TAKEDOWNS.  ANY HOLDER SHALL HAVE THE RIGHT TO WITHDRAW ITS REQUEST FOR
INCLUSION OF REGISTRABLE SECURITIES IN ANY REGISTRATION STATEMENT PURSUANT TO
THIS SECTION 2.2 AT ANY TIME PRIOR TO THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT BY GIVING WRITTEN NOTICE TO THE COMPANY OF ITS REQUEST TO WITHDRAW. 
IN THE EVENT THAT THE HOLDER HAS REQUESTED INCLUSION OF REGISTRABLE SECURITIES
IN A SHELF REGISTRATION, THE HOLDER SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO PARTICIPATE IN ANY OFFERING OF THE COMPANY’S EQUITY SECURITIES
UNDER SUCH SHELF REGISTRATION.


 


(C)                                  PRIORITY IN INCIDENTAL REGISTRATIONS.  IF
ANY REGISTRATION PURSUANT TO THIS SECTION 2.2 INVOLVES AN UNDERWRITTEN OFFERING
AND THE MANAGING UNDERWRITER(S) OF SUCH OFFERING SHALL INFORM THE COMPANY IN
WRITING OF ITS BELIEF THAT THE NUMBER OF REGISTRABLE SECURITIES REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION OR OFFERING, WHEN ADDED TO THE NUMBER OF OTHER
EQUITY SECURITIES TO BE OFFERED IN SUCH REGISTRATION OR OFFERING, WOULD
MATERIALLY ADVERSELY AFFECT SUCH OFFERING, THEN THE COMPANY SHALL INCLUDE IN
SUCH REGISTRATION OR OFFERING, TO THE EXTENT OF THE NUMBER AND TYPE WHICH THE
COMPANY IS SO ADVISED CAN BE SOLD IN (OR DURING THE TIME OF) SUCH REGISTRATION
OR OFFERING WITHOUT SO MATERIALLY ADVERSELY AFFECTING SUCH REGISTRATION OR
OFFERING (THE “SECTION 2.2 SALE AMOUNT”), (I) ALL OF THE SECURITIES PROPOSED BY
THE COMPANY TO BE SOLD FOR ITS OWN ACCOUNT; (II) THEREAFTER, IF THE
PARTICIPATING HOLDERS HOLD REGISTRABLE SECURITIES THAT CONSTITUTE, OR UPON
CONVERSION THEREOF WOULD CONSTITUTE, A QUALIFYING OWNERSHIP INTEREST (AS DEFINED
IN THE PURCHASE AGREEMENT), TO THE EXTENT THE SECTION 2.2 SALE AMOUNT IS NOT
EXCEEDED, THE REGISTRABLE SECURITIES REQUESTED BY THE PARTICIPATING HOLDERS
(PROVIDED THAT IF ALL OF THE REGISTRABLE SECURITIES REQUESTED BY THE
PARTICIPATING HOLDERS MAY NOT BE INCLUDED, THE PARTICIPATING HOLDERS SHALL BE
ENTITLED TO PARTICIPATE ON A PRO RATA BASIS BASED ON THE AGGREGATE NUMBER OF
SHARES OF REGISTRABLE SECURITIES REQUESTED BY THE PARTICIPATING HOLDERS TO BE
REGISTERED); AND (III) THEREAFTER, TO THE EXTENT THE SECTION 2.2 SALE AMOUNT IS
NOT EXCEEDED, THE REGISTRABLE SECURITIES REQUIRED BY THE PARTICIPATING HOLDERS
(IF THE PARTICIPATING HOLDERS DID NOT HAVE THE RIGHT TO INCLUDE REGISTRABLE
SECURITIES IN THE REGISTRATION PURSUANT TO CLAUSE (II) ABOVE) AND ANY OTHER
SECURITIES OF THE COMPANY REQUESTED TO BE INCLUDED BY COMPANY STOCKHOLDERS
HOLDING OTHER SUCH REGISTRATION RIGHTS ON A PRO RATA BASIS BASED ON THE
AGGREGATE NUMBER OF SHARES REQUESTED BY THE PARTICIPATING HOLDERS AND THE OTHER
COMPANY STOCKHOLDERS TO BE REGISTERED.


 


(D)                                  EXPENSES.  THE COMPANY SHALL PAY, AND SHALL
BE RESPONSIBLE FOR, ALL REGISTRATION EXPENSES IN CONNECTION WITH ANY
REGISTRATION REQUESTED PURSUANT TO THIS SECTION 2.2.

 

7

--------------------------------------------------------------------------------



 


(E)                                  SELECTION OF UNDERWRITERS.  THE
UNDERWRITERS OF EACH UNDERWRITTEN OFFERING OF THE REGISTRABLE SECURITIES
PURSUANT TO THIS SECTION 2.2 SHALL BE SELECTED BY THE COMPANY PROVIDED THAT THE
MAJORITY PARTICIPATING HOLDERS SHALL HAVE THE RIGHT TO SELECT A CO-MANAGING
UNDERWRITER.


 


(F)                                    RIGHT TO TERMINATE REGISTRATION.  THE
COMPANY SHALL HAVE THE RIGHT TO TERMINATE OR WITHDRAW ANY REGISTRATION INITIATED
BY IT UNDER THIS SECTION 2.2 PRIOR TO THE EFFECTIVENESS OF SUCH REGISTRATION,
WHETHER OR NOT ANY HOLDER HAS ELECTED TO INCLUDE REGISTRABLE SECURITIES IN SUCH
REGISTRATION.


 


2.3.                            REGISTRATION PROCEDURES.


 


(A)                                  IF AND WHENEVER THE COMPANY IS REQUIRED TO
EFFECT THE REGISTRATION OF ANY REGISTRABLE SECURITIES UNDER THE SECURITIES ACT
PURSUANT TO EITHER SECTION 2.1 OR SECTION 2.2 HEREOF, THE COMPANY SHALL AS
EXPEDITIOUSLY AS POSSIBLE:


 

(I)                                    PREPARE AND FILE WITH THE SEC AS SOON AS
PRACTICABLE (AND IN THE CASE OF A DEMAND PURSUANT TO SECTION 2.1, WITHIN 30 DAYS
AFTER RECEIPT BY THE COMPANY OF A DEMAND EXERCISE NOTICE) A REGISTRATION
STATEMENT ON AN APPROPRIATE REGISTRATION FORM OF THE SEC FOR THE DISPOSITION OF
SUCH REGISTRABLE SECURITIES IN ACCORDANCE WITH THE INTENDED METHOD OF
DISPOSITION THEREOF WHICH REGISTRATION STATEMENT SHALL COMPLY AS TO FORM IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE APPLICABLE FORM AND INCLUDE ALL
FINANCIAL STATEMENTS REQUIRED BY THE SEC TO BE FILED THEREWITH, AND THEREAFTER
USE ITS BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME AND REMAIN
EFFECTIVE (A) WITH RESPECT TO AN UNDERWRITTEN OFFERING, FOR A PERIOD OF AT LEAST
90 DAYS OR UNTIL ALL SHARES SUBJECT TO SUCH REGISTRATION STATEMENT HAVE BEEN
SOLD AND (B) WITH RESPECT TO A SHELF REGISTRATION, UNTIL THE EARLIER OF (1) THE
SALE OF ALL REGISTRABLE SECURITIES THEREUNDER AND (2) THE THIRD ANNIVERSARY OF
THE EFFECTIVE DATE OF SUCH SHELF REGISTRATION;

 

(II)                                USE ITS BEST EFFORTS TO PREPARE AND FILE
WITH THE SEC ANY AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND
THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT IN ACCORDANCE WITH THE INTENDED METHODS
OF DISPOSITION BY THE PARTICIPATING HOLDERS SET FORTH IN SUCH REGISTRATION
STATEMENT FOR SUCH PERIOD AS PROVIDED FOR IN SECTION 2.3(A)(I) ABOVE;

 

(III)                            FURNISH, WITHOUT CHARGE, TO EACH PARTICIPATING
HOLDER AND EACH UNDERWRITER SUCH NUMBER OF CONFORMED COPIES OF SUCH REGISTRATION
STATEMENT AND OF EACH SUCH AMENDMENT AND SUPPLEMENT THERETO (IN EACH CASE
INCLUDING ALL EXHIBITS), SUCH NUMBER OF COPIES OF THE PROSPECTUS CONTAINED IN
SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS AND SUMMARY
PROSPECTUS) AND ANY OTHER PROSPECTUS FILED UNDER RULE 424 UNDER THE SECURITIES
ACT, IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT, AND SUCH OTHER
DOCUMENTS, AS THE MAJORITY PARTICIPATING HOLDERS AND SUCH UNDERWRITERS MAY
REQUEST (IT BEING UNDERSTOOD THAT THE COMPANY CONSENTS TO THE USE OF SUCH
PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO BY EACH PARTICIPATING HOLDER
AND THE UNDERWRITERS IN CONNECTION WITH THE OFFERING AND SALE OF THE REGISTRABLE
SECURITIES COVERED BY SUCH PROSPECTUS OR ANY AMENDMENT OR

 

8

--------------------------------------------------------------------------------


 

SUPPLEMENT THERETO); PROVIDED, THAT THE COMPANY SHALL HAVE NO OBLIGATION TO
PROVIDE ANY DOCUMENT PURSUANT TO THIS CLAUSE THAT IS AVAILABLE ON THE SEC’S
EDGAR SYSTEM;

 

(IV)                               USE ITS BEST EFFORTS (A) TO REGISTER OR
QUALIFY ALL REGISTRABLE SECURITIES AND OTHER SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT UNDER SUCH STATE SECURITIES OR “BLUE SKY” LAWS WHERE AN
EXEMPTION IS NOT AVAILABLE AND AS THE MAJORITY PARTICIPATING HOLDERS OR ANY
MANAGING UNDERWRITER SHALL REASONABLY REQUEST, (B) TO KEEP SUCH REGISTRATION OR
QUALIFICATION IN EFFECT FOR SO LONG AS SUCH REGISTRATION STATEMENT REMAINS IN
EFFECT, AND (C) TO TAKE ANY AND ALL OTHER ACTIONS WHICH MAY BE NECESSARY OR
ADVISABLE TO ENABLE THE PARTICIPATING HOLDERS OR UNDERWRITERS TO CONSUMMATE THE
DISPOSITION IN SUCH JURISDICTIONS OF THE SECURITIES TO BE SOLD BY THE
PARTICIPATING HOLDERS OR UNDERWRITERS, EXCEPT THAT THE COMPANY SHALL NOT FOR ANY
SUCH PURPOSE BE REQUIRED TO QUALIFY GENERALLY TO DO BUSINESS AS A FOREIGN
CORPORATION IN ANY JURISDICTION WHEREIN IT WOULD NOT, BUT FOR THE REQUIREMENTS
OF THIS SECTION 2.3(A)(IV), BE OBLIGATED TO BE SO QUALIFIED OR FILE A GENERAL
CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION;

 

(V)                                   CAUSE ALL REGISTRABLE SECURITIES COVERED
BY SUCH REGISTRATION STATEMENT TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER
GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE NECESSARY IN THE OPINION OF
COUNSEL TO THE COMPANY AND COUNSEL TO THE PARTICIPATING HOLDERS TO CONSUMMATE
THE DISPOSITION OF SUCH REGISTRABLE SECURITIES;

 

(VI)                               TO THE EXTENT ANY PARTICIPATING HOLDER COULD
BE DEEMED TO BE AN “UNDERWRITER” FOR PURPOSES OF SECTION 11 OF THE SECURITIES
ACT IN CONNECTION WITH SUCH REGISTRATION OF REGISTRABLE SECURITIES, FURNISH TO
EACH PARTICIPATING HOLDER AND EACH UNDERWRITER A SIGNED COUNTERPART OF (A) AN
OPINION OF COUNSEL FOR THE COMPANY AND (B) A “COMFORT” LETTER SIGNED BY THE
INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE CERTIFIED THE COMPANY’S FINANCIAL
STATEMENTS INCLUDED OR INCORPORATED BY REFERENCE IN SUCH REGISTRATION STATEMENT,
IN EACH CASE, ADDRESSED TO EACH PARTICIPATING HOLDER AND EACH UNDERWRITER
COVERING MATTERS WITH RESPECT TO SUCH REGISTRATION STATEMENT (AND THE PROSPECTUS
INCLUDED THEREIN) AS SUCH MAJORITY PARTICIPATING HOLDERS AND MANAGING
UNDERWRITER(S) SHALL REQUEST;

 

(VII)                           PROMPTLY NOTIFY EACH PARTICIPATING HOLDER AND
EACH MANAGING UNDERWRITER (A) WHEN SUCH REGISTRATION STATEMENT, ANY
PRE-EFFECTIVE AMENDMENT, THE PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT RELATED
THERETO OR POST-EFFECTIVE AMENDMENT TO SUCH REGISTRATION STATEMENT HAS BEEN
FILED, AND, WITH RESPECT TO SUCH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE; (B) OF THE RECEIPT BY THE COMPANY
OF ANY COMMENTS FROM THE SEC OR RECEIPT OF ANY REQUEST BY THE SEC FOR ADDITIONAL
INFORMATION WITH RESPECT TO ANY REGISTRATION STATEMENT OR THE PROSPECTUS RELATED
THERETO OR ANY REQUEST BY THE SEC FOR AMENDING OR SUPPLEMENTING THE REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH; (C) OF THE ISSUANCE
BY THE SEC OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF SUCH REGISTRATION
STATEMENT OR THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE; (D) OF THE
RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE
QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE UNDER THE SECURITIES
OR “BLUE SKY” LAWS OF ANY JURISDICTION OR THE INITIATION OF ANY PROCEEDING FOR
SUCH PURPOSE; AND (E) AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS REQUIRED
TO BE DELIVERED UNDER THE SECURITIES ACT, UPON DISCOVERY THAT, OR UPON THE
HAPPENING OF ANY EVENT AS A RESULT OF WHICH, THE PROSPECTUS INCLUDED IN SUCH
REGISTRATION STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT

 

9

--------------------------------------------------------------------------------


 

MISLEADING, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, AND IN
THE CASE OF THIS CLAUSE (E), PROMPTLY PREPARE AND FURNISH, AT THE COMPANY’S
EXPENSE, TO EACH PARTICIPATING HOLDER AND EACH MANAGING UNDERWRITER A NUMBER OF
COPIES OF A SUPPLEMENT TO OR AN AMENDMENT OF SUCH PROSPECTUS AS MAY BE NECESSARY
SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF SUCH SECURITIES, SUCH
PROSPECTUS SHALL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE; AND (F) AT ANY TIME WHEN THE REPRESENTATIONS AND WARRANTIES OF
THE COMPANY CONTEMPLATED BY SECTION 2.4(A) OR (B) HEREOF CEASE TO BE TRUE AND
CORRECT;

 

(VIII)                       OTHERWISE COMPLY WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE SEC, AND MAKE AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS
PRACTICABLE, AN EARNINGS STATEMENT COVERING THE PERIOD OF AT LEAST 12
CONSECUTIVE MONTHS BEGINNING WITH THE FIRST FULL CALENDAR MONTH AFTER THE
EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT, WHICH EARNINGS STATEMENT SHALL
SATISFY THE PROVISIONS OF SECTION 1L(A) OF THE SECURITIES ACT AND RULE 158
PROMULGATED THEREUNDER;

 

(IX)                              PROVIDE AND CAUSE TO BE MAINTAINED A TRANSFER
AGENT AND REGISTRAR FOR ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT FROM AND AFTER A DATE NOT LATER THAN THE EFFECTIVE DATE OF SUCH
REGISTRATION STATEMENT;

 

(X)                                  (A) USE ITS BEST EFFORTS TO CAUSE ALL
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT TO BE LISTED ON
THE PRINCIPAL SECURITIES EXCHANGE ON WHICH SIMILAR SECURITIES ISSUED BY THE
COMPANY ARE THEN LISTED (IF ANY), IF THE LISTING OF SUCH REGISTRABLE SECURITIES
IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE, OR (B) IF NO SIMILAR
SECURITIES ARE THEN SO LISTED, UPON THE REQUEST OF THE MAJORITY PARTICIPATING
HOLDERS USE ITS BEST EFFORTS TO (1) CAUSE ALL SUCH REGISTRABLE SECURITIES TO BE
LISTED ON A NATIONAL SECURITIES EXCHANGE OR (2) SECURE DESIGNATION OF ALL SUCH
REGISTRABLE SECURITIES AS A “NASDAQ SECURITY” OR “NATIONAL MARKET SYSTEM
SECURITY” WITHIN THE MEANING REGULATION NMS UNDER THE EXCHANGE ACT OR
(3) FAILING THAT, TO SECURE NASDAQ AUTHORIZATION FOR SUCH SHARES AND, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, TO ARRANGE FOR AT LEAST TWO MARKET
MAKERS TO REGISTER AS SUCH WITH RESPECT TO SUCH SHARES WITH THE NASD;

 

(XI)                              DELIVER PROMPTLY TO COUNSEL TO THE
PARTICIPATING HOLDERS AND EACH, UNDERWRITER, IF ANY, PARTICIPATING IN THE
OFFERING OF THE REGISTRABLE SECURITIES, COPIES OF ALL CORRESPONDENCE BETWEEN THE
SEC AND THE COMPANY, ITS COUNSEL OR AUDITORS AND ALL MEMORANDA RELATING TO
DISCUSSIONS WITH THE SEC OR ITS STAFF WITH RESPECT TO SUCH REGISTRATION
STATEMENT;

 

(XII)                          USE ITS BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF
ANY ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT;

 

(XIII)                      PROVIDE A CUSIP NUMBER FOR ALL REGISTRABLE
SECURITIES, NO LATER THAN THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT AND
PROVIDE THE APPLICABLE TRANSFER AGENTS WITH PRINTED CERTIFICATES FOR THE
REGISTRABLE SECURITIES WHICH ARE IN A FORM ELIGIBLE FOR DEPOSIT WITH THE
DEPOSITORY TRUST COMPANY;

 

10

--------------------------------------------------------------------------------


 

(XIV)                         CAUSE ITS OFFICERS AND EMPLOYEES TO PARTICIPATE
IN, AND TO OTHERWISE FACILITATE AND COOPERATE WITH THE PREPARATION OF THE
REGISTRATION STATEMENT AND PROSPECTUS AND ANY AMENDMENTS OR SUPPLEMENTS THERETO
(INCLUDING PARTICIPATING IN MEETINGS, DRAFTING SESSIONS, DUE DILIGENCE SESSIONS
AND THE MARKETING OF THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION
STATEMENT (INCLUDING, WITHOUT LIMITATION, PARTICIPATION IN “ROAD SHOWS”) TAKING
INTO ACCOUNT THE COMPANY’S BUSINESS NEEDS;

 

(XV)                             ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER
SUCH CUSTOMARY AGREEMENTS (INCLUDING, WITHOUT LIMITATION, IF APPLICABLE, AN
UNDERWRITING AGREEMENT AS PROVIDED FOR IN SECTION 2.4 HEREIN) AND TAKE SUCH
OTHER ACTIONS AS THE MAJORITY PARTICIPATING HOLDERS OR MANAGING
UNDERWRITER(S) SHALL REASONABLY REQUEST IN ORDER TO EXPEDITE OR FACILITATE THE
DISPOSITION OF SUCH REGISTRABLE SECURITIES;

 

(XVI)                         PROMPTLY INCORPORATE IN A PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT SUCH INFORMATION AS THE MANAGING UNDERWRITER(S) OR
MAJORITY PARTICIPATING HOLDERS REASONABLY REQUEST TO BE INCLUDED THEREIN
RELATING TO THE PLAN OF DISTRIBUTION WITH RESPECT TO SUCH REGISTRABLE
SECURITIES; AND MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT AS SOON AS PRACTICABLE AFTER BEING NOTIFIED OF THE
MATTERS TO BE INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT;

 

(XVII)                     COOPERATE WITH EACH PARTICIPATING HOLDER AND EACH
UNDERWRITER, AND THEIR RESPECTIVE COUNSEL IN CONNECTION WITH ANY FILINGS
REQUIRED TO BE MADE WITH NASDAQ, THE NASD OR ANY OTHER SECURITIES EXCHANGE ON
WHICH SUCH REGISTRABLE SECURITIES ARE TRADED OR WILL BE TRADED;

 

(XVIII)                 COOPERATE WITH THE PARTICIPATING HOLDERS AND THE
MANAGING UNDERWRITER(S) TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF
CERTIFICATES NOT BEARING ANY RESTRICTIVE LEGENDS REPRESENTING THE REGISTRABLE
SECURITIES TO BE SOLD, AND CAUSE SUCH REGISTRABLE SECURITIES TO BE ISSUED IN
SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES IN ACCORDANCE WITH THE
UNDERWRITING AGREEMENT PRIOR TO ANY SALE OF REGISTRABLE SECURITIES TO THE
UNDERWRITERS OR, IF NOT AN UNDERWRITTEN OFFERING, IN ACCORDANCE WITH THE
INSTRUCTIONS OF THE PARTICIPATING HOLDERS AT LEAST FIVE BUSINESS DAYS PRIOR TO
ANY SALE OF REGISTRABLE SECURITIES AND INSTRUCT ANY TRANSFER AGENT OR REGISTRAR
OF REGISTRABLE SECURITIES TO RELEASE ANY STOP TRANSFER ORDERS IN RESPECT
THEREOF;

 

(XIX)                        TO THE EXTENT REQUIRED BY THE RULES AND REGULATIONS
OF THE NASD, RETAIN A QUALIFIED INDEPENDENT UNDERWRITER, WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE MAJORITY PARTICIPATING HOLDERS; AND

 

(XX)                            TAKE NO DIRECT OR INDIRECT ACTION PROHIBITED BY
REGULATION M UNDER THE EXCHANGE ACT; PROVIDED, HOWEVER, THAT TO THE EXTENT THAT
ANY PROHIBITION IS APPLICABLE TO THE COMPANY, THE COMPANY WILL TAKE SUCH ACTION
AS IS NECESSARY TO MAKE ANY SUCH PROHIBITION INAPPLICABLE.

 


(B)                                  IF THE DISPOSITION BY A PARTICIPATING
HOLDER OF ITS SECURITIES IS DISCONTINUED BECAUSE OF THE HAPPENING OF ANY EVENT
OF THE KIND DESCRIBED IN SECTION 2.3(A)(VII)(C) OR (E), THE COMPANY SHALL EXTEND
THE PERIOD OF EFFECTIVENESS OF THE REGISTRATION STATEMENT BY THE NUMBER OF DAYS
DURING THE PERIOD FROM AND INCLUDING THE DATE OF THE GIVING OF

 

11

--------------------------------------------------------------------------------



 


SUCH NOTICE TO AND INCLUDING THE DATE WHEN THE PARTICIPATING HOLDER SHALL HAVE
RECEIVED COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY
SECTION 2.3(A)(VII)(E); AND, IF THE COMPANY SHALL NOT SO EXTEND SUCH PERIOD, THE
PARTICIPATING HOLDER’S REQUEST PURSUANT TO WHICH SUCH REGISTRATION STATEMENT WAS
FILED SHALL NOT BE COUNTED FOR PURPOSES OF THE REQUESTS FOR REGISTRATION TO
WHICH THE PARTICIPATING HOLDER IS ENTITLED PURSUANT TO SECTION 2.1 HEREOF.  IF
FOR ANY OTHER REASON THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED
PURSUANT TO SECTION 2.1 OR SECTION 2.2 IS SUSPENDED OR INTERRUPTED PRIOR TO THE
EXPIRATION OF THE TIME PERIOD REGARDING THE MAINTENANCE OF THE EFFECTIVENESS OF
SUCH REGISTRATION STATEMENT REQUIRED BY SECTION 2.3(A)(I) SO THAT REGISTRABLE
SECURITIES MAY NOT BE SOLD PURSUANT THERETO, THE APPLICABLE TIME PERIOD SHALL BE
EXTENDED BY THE NUMBER OF DAYS EQUAL TO THE NUMBER OF DAYS DURING THE PERIOD
BEGINNING WITH THE DATE OF SUCH SUSPENSION OR INTERRUPTION TO AND ENDING WITH
THE DATE WHEN THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION
STATEMENT MAY BE RESUMED.


 


(C)                                  IF ANY SUCH REGISTRATION STATEMENT OR
COMPARABLE STATEMENT UNDER “BLUE SKY” LAWS REFERS TO ANY HOLDER BY NAME OR
OTHERWISE AS THE HOLDER OF ANY SECURITIES OF THE COMPANY, THEN SUCH HOLDER SHALL
HAVE THE RIGHT TO REQUIRE (I) THE INSERTION THEREIN OF LANGUAGE, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO SUCH HOLDER AND THE COMPANY, AND SUBJECT TO
ANY COMMENTS MADE BY THE SEC STAFF, TO THE EFFECT THAT THE HOLDING BY SUCH
HOLDER OF SUCH SECURITIES IS NOT TO BE CONSTRUED AS A RECOMMENDATION BY SUCH
HOLDER OF THE INVESTMENT QUALITY OF THE COMPANY’S SECURITIES COVERED THEREBY AND
THAT SUCH HOLDING DOES NOT IMPLY THAT SUCH HOLDER WILL ASSIST IN MEETING ANY
FUTURE FINANCIAL REQUIREMENTS OF THE COMPANY, OR (II) IN THE EVENT THAT SUCH
REFERENCE TO SUCH HOLDER BY NAME OR OTHERWISE IS NOT IN THE JUDGMENT OF THE
COMPANY, AS ADVISED BY COUNSEL, REQUIRED BY THE SECURITIES ACT OR ANY SIMILAR
FEDERAL STATUTE OR ANY STATE “BLUE SKY” OR SECURITIES LAW THEN IN FORCE, THE
DELETION OF THE REFERENCE TO SUCH HOLDER.


 


(D)                                  HOLDERS MAY SEEK TO REGISTER DIFFERENT
TYPES OF REGISTRABLE SECURITIES SIMULTANEOUSLY AND THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO EFFECT SUCH REGISTRATION AND SALE IN ACCORDANCE WITH
THE INTENDED METHOD OR METHODS OF DISPOSITION SPECIFIED BY SUCH HOLDERS.


 


2.4.                            UNDERWRITTEN OFFERINGS.


 


(A)                                  DEMANDED UNDERWRITTEN OFFERINGS.  IF
REQUESTED BY THE UNDERWRITERS FOR ANY UNDERWRITTEN OFFERING BY THE PARTICIPATING
HOLDERS PURSUANT TO A REGISTRATION REQUESTED UNDER SECTION 2.1, THE COMPANY
SHALL ENTER INTO A CUSTOMARY UNDERWRITING AGREEMENT WITH THE MANAGING
UNDERWRITER(S) SELECTED BY THE MAJORITY PARTICIPATING HOLDERS (IN ACCORDANCE
WITH SECTION 2.1(E) HERETO).  SUCH UNDERWRITING AGREEMENT SHALL BE REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE MAJORITY PARTICIPATING HOLDERS AND
SHALL CONTAIN SUCH REPRESENTATIONS AND WARRANTIES BY, AND SUCH OTHER AGREEMENTS
ON THE PART OF, THE COMPANY AND SUCH OTHER TERMS AS ARE GENERALLY PREVAILING IN
AGREEMENTS OF THAT TYPE, INCLUDING, WITHOUT LIMITATION, CUSTOMARY PROVISIONS
RELATING TO INDEMNIFICATION AND CONTRIBUTION WHICH ARE NO LESS FAVORABLE TO THE
RECIPIENT THAN THOSE PROVIDED IN SECTION 2.6 HEREOF.  EACH PARTICIPATING HOLDER
SHALL BE A PARTY TO SUCH UNDERWRITING AGREEMENT; PROVIDED, THAT NO PARTICIPATING
HOLDER SHALL BE REQUIRED TO MAKE ANY REPRESENTATIONS OR WARRANTIES TO OR
AGREEMENTS WITH THE COMPANY OR THE UNDERWRITERS OTHER THAN REPRESENTATIONS,
WARRANTIES OR AGREEMENTS REGARDING SUCH PARTICIPATING HOLDER, ITS OWNERSHIP OF
AND TITLE TO THE REGISTRABLE SECURITIES AND ITS INTENDED METHOD OF DISTRIBUTION;
AND ANY LIABILITY OF ANY PARTICIPATING HOLDER TO ANY UNDERWRITER OR OTHER PERSON
UNDER SUCH UNDERWRITING

 

12

--------------------------------------------------------------------------------



 


AGREEMENT SHALL BE LIMITED TO LIABILITY ARISING FROM BREACH OF ITS
REPRESENTATIONS AND WARRANTIES AND SHALL BE LIMITED TO AN AMOUNT EQUAL TO THE
PROCEEDS (NET OF EXPENSES AND UNDERWRITING DISCOUNTS AND COMMISSIONS) THAT IT
DERIVES FROM SUCH REGISTRATION.


 


(B)                                  INCIDENTAL UNDERWRITTEN OFFERINGS.  IN THE
CASE OF A REGISTRATION PURSUANT TO SECTION 2.2 HEREOF, IF THE COMPANY SHALL HAVE
DETERMINED TO ENTER INTO AN UNDERWRITING AGREEMENT IN CONNECTION THEREWITH, ALL
OF THE REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH REGISTRATION SHALL BE
SUBJECT TO SUCH UNDERWRITING AGREEMENT.  EACH PARTICIPATING HOLDER SHALL BE A
PARTY TO SUCH UNDERWRITING AGREEMENT; PROVIDED, THAT NO PARTICIPATING HOLDER
SHALL BE REQUIRED TO MAKE ANY REPRESENTATIONS OR WARRANTIES TO OR AGREEMENTS
WITH THE COMPANY OR THE UNDERWRITERS OTHER THAN REPRESENTATIONS, WARRANTIES OR
AGREEMENTS REGARDING SUCH PARTICIPATING HOLDER, ITS OWNERSHIP OF AND TITLE TO
THE REGISTRABLE SECURITIES AND ITS INTENDED METHOD OF DISTRIBUTION; AND ANY
LIABILITY OF ANY PARTICIPATING HOLDER TO ANY UNDERWRITER OR OTHER PERSON UNDER
SUCH UNDERWRITING AGREEMENT SHALL BE LIMITED TO LIABILITY ARISING FROM BREACH OF
ITS REPRESENTATIONS AND WARRANTIES AND SHALL BE LIMITED TO AN AMOUNT EQUAL TO
THE PROCEEDS (NET OF EXPENSES AND UNDERWRITING DISCOUNTS AND COMMISSIONS) THAT
IT DERIVES FROM SUCH REGISTRATION.


 


2.5.                            PREPARATION; REASONABLE INVESTIGATION.  IN
CONNECTION WITH THE PREPARATION AND FILING OF EACH REGISTRATION STATEMENT UNDER
THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, THE COMPANY WILL GIVE THE
PARTICIPATING HOLDERS, THE MANAGING UNDERWRITER(S), AND THEIR RESPECTIVE
COUNSEL, ACCOUNTANTS AND OTHER REPRESENTATIVES AND AGENTS THE OPPORTUNITY TO
PARTICIPATE IN THE PREPARATION OF SUCH REGISTRATION STATEMENT, EACH PROSPECTUS
INCLUDED THEREIN OR FILED WITH THE SEC, AND EACH AMENDMENT THEREOF OR SUPPLEMENT
THERETO OR COMPARABLE STATEMENTS UNDER SECURITIES OR “BLUE SKY” LAWS OF ANY
JURISDICTION, AND GIVE EACH OF THE FOREGOING PARTIES ACCESS TO ITS BOOKS AND
RECORDS, ALL FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND
PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES, AND SUCH OPPORTUNITIES TO
DISCUSS THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES WITH THEIR RESPECTIVE
DIRECTORS, OFFICERS AND EMPLOYEES AND THE INDEPENDENT PUBLIC ACCOUNTANTS WHO
HAVE CERTIFIED THE COMPANY AND ITS SUBSIDIARIES’ FINANCIAL STATEMENTS, AND
SUPPLY ALL OTHER INFORMATION AND RESPOND TO ALL INQUIRIES REQUESTED BY SUCH
PARTICIPATING HOLDERS, MANAGING UNDERWRITER(S), OR THEIR RESPECTIVE COUNSEL,
ACCOUNTANTS OR OTHER REPRESENTATIVES OR AGENTS IN CONNECTION WITH SUCH
REGISTRATION STATEMENT, AS SHALL BE NECESSARY OR APPROPRIATE, IN THE OPINION OF
COUNSEL TO SUCH PARTICIPATING HOLDER OR MANAGING UNDERWRITER(S), TO CONDUCT A
REASONABLE INVESTIGATION WITHIN THE MEANING OF THE SECURITIES ACT, AND THE
COMPANY SHALL NOT FILE ANY REGISTRATION STATEMENT OR AMENDMENT THERETO OR ANY
PROSPECTUS OR SUPPLEMENT THERETO TO WHICH THE MAJORITY PARTICIPATING HOLDERS OR
THE MANAGING UNDERWRITER(S) SHALL OBJECT.


 


2.6.                            INDEMNIFICATION.


 


(A)                                  INDEMNIFICATION BY THE COMPANY.  THE
COMPANY AGREES THAT IN THE EVENT OF ANY REGISTRATION OF ANY REGISTRABLE
SECURITIES UNDER THE SECURITIES ACT, THE COMPANY SHALL, AND HEREBY DOES,
INDEMNIFY AND HOLD HARMLESS, TO THE FULLEST EXTENT PERMITTED BY LAW, (I) EACH OF
THE HOLDERS AND THEIR AFFILIATES, (II) EACH OF THE HOLDERS’ AND THEIR
AFFILIATES’ RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, SUCCESSORS, ASSIGNS,
MEMBERS, PARTNERS, SHAREHOLDERS, EMPLOYEES, ADVISORS, REPRESENTATIVES, AND
AGENTS, (III) EACH OTHER PERSON WHO PARTICIPATES AS AN UNDERWRITER OR QUALIFIED
INDEPENDENT UNDERWRITER IN THE OFFERING OR SALE OF SUCH SECURITIES, (IV) EACH
PERSON WHO CONTROLS (WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE
ACT) ANY OF THE PERSONS LISTED IN CLAUSES (I), (II) OR (III) AND (V) ANY
REPRESENTATIVE (LEGAL OR OTHERWISE) OF ANY OF THE

 

13

--------------------------------------------------------------------------------



 


PERSONS LISTED IN CLAUSES (I), (II), (III) OR (IV) (COLLECTIVELY, THE
“INDEMNITEES”) FROM AND AGAINST ANY LOSSES, PENALTIES, FINES, LIENS, JUDGMENTS,
SUITS, CLAIMS, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEY’S FEES AND ANY AMOUNTS PAID IN ANY SETTLEMENT EFFECTED IN COMPLIANCE
WITH SECTION 2.6(E)) OR LIABILITIES, JOINT OR SEVERAL (OR ACTIONS OR
PROCEEDINGS, WHETHER COMMENCED OR THREATENED, IN RESPECT THEREOF, AND WHETHER OR
NOT SUCH INDEMNITEE IS A PARTY THERETO) (“LOSSES”), TO WHICH SUCH INDEMNITEE HAS
BECOME OR MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS
SUCH LOSSES ARISE OUT OF OR ARE BASED UPON (I) ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT
UNDER WHICH SUCH SECURITIES WERE REGISTERED UNDER THE SECURITIES ACT, OR ANY
PRELIMINARY PROSPECTUS, FINAL PROSPECTUS OR SUMMARY PROSPECTUS CONTAINED
THEREIN, ANY AMENDMENT OR SUPPLEMENT THERETO, OR ANY DOCUMENTS INCORPORATED BY
REFERENCE THEREIN, (II) ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, OR (III) ANY VIOLATION BY THE COMPANY OF ANY FEDERAL,
STATE OR COMMON LAW RULE OR REGULATION APPLICABLE TO THE COMPANY AND RELATING TO
ACTION REQUIRED OF OR INACTION BY THE COMPANY IN CONNECTION WITH ANY SUCH
REGISTRATION, AND THE COMPANY SHALL REIMBURSE SUCH INDEMNITEE FOR ANY REASONABLE
LEGAL OR ANY OTHER FEES OR EXPENSES INCURRED BY IT IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH LOSS; PROVIDED THAT THE COMPANY SHALL NOT BE
LIABLE TO AN INDEMNITEE TO THE EXTENT THAT ANY SUCH LOSS ARISES OUT OF OR IS
BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION MADE IN SUCH REGISTRATION STATEMENT, ANY SUCH PRELIMINARY
PROSPECTUS, FINAL PROSPECTUS, SUMMARY PROSPECTUS, AMENDMENT OR SUPPLEMENT, OR
DOCUMENT INCORPORATED BY REFERENCE, IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE COMPANY BY OR ON BEHALF OF SUCH INDEMNITEE,
WHICH SPECIFICALLY STATES THAT IT IS FOR USE IN THE PREPARATION OF SUCH
REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS, FINAL PROSPECTUS, SUMMARY
PROSPECTUS, AMENDMENT OR SUPPLEMENT.


 


(B)                                  INDEMNIFICATION BY PARTICIPATING HOLDERS. 
AS A CONDITION TO INCLUDING ANY REGISTRABLE SECURITIES IN ANY REGISTRATION
STATEMENT, THE COMPANY SHALL HAVE RECEIVED AN UNDERTAKING REASONABLY
SATISFACTORY TO IT FROM EACH PARTICIPATING HOLDER SO INCLUDING ANY REGISTRABLE
SECURITIES TO, SEVERALLY AND NOT JOINTLY, TO THE FULLEST EXTENT PERMITTED BY
LAW, INDEMNIFY AND HOLD HARMLESS (I) THE COMPANY, EACH DIRECTOR AND OFFICER OF
THE COMPANY (INCLUDING EACH OFFICER OF THE COMPANY THAT SIGNED THE REGISTRATION
STATEMENT), EMPLOYEES AND AGENTS AND EACH OTHER PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE SECURITIES ACT OR EXCHANGE ACT AND (II) ANY
UNDERWRITERS OF THE REGISTRABLE SECURITIES, THEIR OFFICERS AND DIRECTORS AND
EACH PERSON WHO CONTROLS SUCH UNDERWRITERS (WITHIN THE MEANING OF THE SECURITIES
ACT OR THE EXCHANGE ACT), WITH RESPECT TO ANY STATEMENT OR ALLEGED STATEMENT IN
OR OMISSION OR ALLEGED OMISSION FROM SUCH REGISTRATION STATEMENT, ANY
PRELIMINARY PROSPECTUS, FINAL PROSPECTUS OR SUMMARY PROSPECTUS CONTAINED
THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THERETO, BUT ONLY TO THE EXTENT SUCH
STATEMENT OR ALLEGED STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED BY SUCH
PARTICIPATING HOLDER TO THE COMPANY SPECIFICALLY FOR USE IN THE PREPARATION OF
SUCH REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS, FINAL PROSPECTUS, SUMMARY
PROSPECTUS, AMENDMENT OR SUPPLEMENT AND SUCH PARTICIPATING HOLDER SHALL
REIMBURSE SUCH INDEMNIFIED PARTY FOR ANY REASONABLE LEGAL OR ANY OTHER FEES OR
EXPENSES REASONABLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH LOSS; PROVIDED, HOWEVER, THAT THE LIABILITY OF SUCH
INDEMNIFYING PARTY UNDER THIS SECTION 2.6(B) SHALL BE LIMITED TO THE AMOUNT OF
PROCEEDS (NET OF EXPENSES AND UNDERWRITING DISCOUNTS AND COMMISSIONS) RECEIVED
BY SUCH INDEMNIFYING PARTY IN

 

14

--------------------------------------------------------------------------------



 


THE OFFERING GIVING RISE TO SUCH LIABILITY.  EACH PARTICIPATING HOLDER SHALL
ALSO INDEMNIFY AND HOLD HARMLESS ALL OTHER PROSPECTIVE SELLERS AND PARTICIPATING
HOLDERS, THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, SUCCESSORS, ASSIGNS,
MEMBERS, PARTNERS, SHAREHOLDERS, EMPLOYEES, ADVISORS, REPRESENTATIVES, AND
AGENTS, AND EACH PERSON WHO CONTROLS (WITHIN THE MEANING OF THE SECURITIES ACT
OR THE EXCHANGE ACT) ANY SUCH SELLER OR PARTICIPATING HOLDER TO THE SAME EXTENT
AS PROVIDED ABOVE WITH RESPECT TO INDEMNIFICATION OF THE COMPANY AND
UNDERWRITERS.


 


(C)                                  NOTICES OF CLAIMS.  PROMPTLY AFTER RECEIPT
BY AN INDEMNIFIED PARTY OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR
PROCEEDING INVOLVING A CLAIM REFERRED TO IN SECTION 2.6(A) OR SECTION 2.6(B),
SUCH INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE
AGAINST AN INDEMNIFYING PARTY, GIVE WRITTEN NOTICE TO SUCH INDEMNIFYING PARTY OF
THE COMMENCEMENT OF SUCH ACTION OR PROCEEDING; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY INDEMNIFIED PARTY TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT
RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER SECTION 2.6(A) OR
SECTION 2.6(B), EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS ACTUALLY AND
MATERIALLY PREJUDICED BY SUCH FAILURE TO GIVE NOTICE, AND SHALL NOT RELIEVE THE
INDEMNIFYING PARTY FROM ANY LIABILITY WHICH IT MAY HAVE TO THE INDEMNIFIED PARTY
OTHERWISE THAN UNDER THIS SECTION 2.6.


 


(D)                                  DEFENSE OF CLAIMS.  IN CASE ANY SUCH ACTION
OR PROCEEDING IS BROUGHT AGAINST AN INDEMNIFIED PARTY, EXCEPT AS PROVIDED FOR IN
THE NEXT SENTENCE, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE
THEREIN AND ASSUME THE DEFENSE THEREOF, JOINTLY WITH ANY OTHER INDEMNIFYING
PARTY, WITH COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY, AND AFTER
NOTICE FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO
TO ASSUME THE DEFENSE THEREOF AND APPROVAL BY THE INDEMNIFIED PARTY OF SUCH
COUNSEL, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY
FOR ANY LEGAL EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN
CONNECTION WITH THE DEFENSE THEREOF OTHER THAN COSTS OF INVESTIGATION AND THE
INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE IN SUCH DEFENSE AT ITS OWN
EXPENSE.  IF (I) THE INDEMNIFYING PARTY FAILS TO NOTIFY THE INDEMNIFIED PARTY IN
WRITING, WITHIN 15 DAYS AFTER THE INDEMNIFIED PARTY HAS GIVEN NOTICE OF THE
ACTION OR PROCEEDING, THAT THE INDEMNIFYING PARTY WILL INDEMNIFY THE INDEMNIFIED
PARTY FROM AND AGAINST ALL LOSSES THE INDEMNIFIED PARTY MAY SUFFER RESULTING
FROM, ARISING OUT OF, RELATING TO, IN THE NATURE OF, OR CAUSED BY THE CLAIM,
(II) THE INDEMNIFYING PARTY FAILS TO PROVIDE THE INDEMNIFIED PARTY WITH EVIDENCE
ACCEPTABLE TO THE INDEMNIFIED PARTY THAT THE INDEMNIFYING PARTY WILL HAVE THE
FINANCIAL RESOURCES TO DEFEND AGAINST THE CLAIM OR PROCEEDING AND FULFILL ITS
INDEMNIFICATION OBLIGATIONS HEREUNDER, (III) THE INDEMNIFYING PARTY FAILS TO
DEFEND DILIGENTLY THE ACTION OR PROCEEDING WITHIN 15 DAYS AFTER RECEIVING NOTICE
OF SUCH FAILURE FROM SUCH INDEMNIFIED PARTY; (IV) SUCH INDEMNIFIED PARTY
REASONABLY SHALL HAVE CONCLUDED (UPON ADVICE OF ITS COUNSEL) THAT THERE MAY BE
ONE OR MORE LEGAL DEFENSES AVAILABLE TO SUCH INDEMNIFIED PARTY OR OTHER
INDEMNIFIED PARTIES WHICH ARE NOT AVAILABLE TO THE INDEMNIFYING PARTY; OR (V) IF
SUCH INDEMNIFIED PARTY REASONABLY SHALL HAVE CONCLUDED (UPON ADVICE OF ITS
COUNSEL) THAT, WITH RESPECT TO SUCH CLAIMS, THE INDEMNIFIED PARTY AND THE
INDEMNIFYING PARTY MAY HAVE DIFFERENT, CONFLICTING, OR ADVERSE LEGAL POSITIONS
OR INTERESTS THEN, IN ANY SUCH CASE, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT
TO ASSUME OR CONTINUE ITS OWN DEFENSE AND THE INDEMNIFYING PARTY SHALL BE LIABLE
FOR ANY FEES AND EXPENSES THEREFOR; PROVIDED, THAT THE INDEMNIFYING PARTY SHALL
NOT BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN ONE COUNSEL (AND SUCH OTHER
LOCAL COUNSEL AS THE INDEMNIFIED PARTIES SHALL DETERMINE TO BE REASONABLY
NECESSARY) AT ANY TIME FOR ALL INDEMNIFIED PARTIES.

 

15

--------------------------------------------------------------------------------



 


(E)                                  CONSENT TO ENTRY OF JUDGMENT AND
SETTLEMENTS.  NO INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY
ACTION OR PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, PROVIDED, THAT, IN THE CASE WHERE THE INDEMNIFYING
PARTY SHALL HAVE FAILED TO TAKE ANY OF THE ACTIONS LISTED IN CLAUSES (I),
(II) OR (III) OF THE LAST SENTENCE OF SECTION 2.6(D), THE INDEMNIFIED PARTY
SHALL HAVE THE RIGHT TO COMPROMISE OR SETTLE SUCH ACTION ON BEHALF OF AND FOR
THE ACCOUNT, EXPENSE, AND RISK OF THE INDEMNIFYING PARTY AND THE INDEMNIFYING
PARTY WILL REMAIN RESPONSIBLE FOR ANY LOSSES THE INDEMNIFIED PARTY MAY SUFFER
RESULTING FROM, ARISING OUT OF, RELATING TO, IN THE NATURE OF, OR CAUSED BY THE
ACTION OR PROCEEDING TO THE FULLEST EXTENT PROVIDED IN THIS SECTION 2.6.  NO
INDEMNIFYING PARTY SHALL, WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFIED PARTY,
EFFECT THE SETTLEMENT OR COMPROMISE OF, OR CONSENT TO THE ENTRY OF ANY JUDGMENT
WITH RESPECT TO, ANY PENDING OR THREATENED ACTION OR CLAIM IN RESPECT OF WHICH
INDEMNIFICATION OR CONTRIBUTION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE
INDEMNIFIED PARTY IS AN ACTUAL OR POTENTIAL PARTY TO SUCH ACTION OR CLAIM)
UNLESS SUCH SETTLEMENT, COMPROMISE OR JUDGMENT (A) INCLUDES AN UNCONDITIONAL
RELEASE OF THE INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF SUCH ACTION
OR CLAIM, (B) DOES NOT INCLUDE A STATEMENT AS TO OR AN ADMISSION OF FAULT,
CULPABILITY OR A FAILURE TO ACT, BY OR ON BEHALF OF ANY INDEMNIFIED PARTY AND
(C) DOES NOT REQUIRE ANY INACTION OR ACTION OTHER THAN THE PAYMENT OF MONEY BY
THE INDEMNIFYING PARTY.


 


(F)                                    CONTRIBUTION.  IF FOR ANY REASON THE
INDEMNIFICATION PROVIDED FOR IN SECTIONS 2.6(A), (B) OR (G) IS UNAVAILABLE TO AN
INDEMNIFIED PARTY OR INSUFFICIENT IN RESPECT OF ANY LOSSES REFERRED TO THEREIN,
THEN, IN LIEU OF THE AMOUNT PAID OR PAYABLE UNDER SECTIONS 2.6(A), (B) OR (G),
THE INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY THE
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS (I) IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE ONE
HAND, AND THE INDEMNIFIED PARTY ON THE OTHER, WITH RESPECT TO THE STATEMENTS OR
OMISSIONS WHICH RESULTED IN SUCH LOSS, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS, OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT
PERMITTED BY APPLICABLE LAW OR IF THE ALLOCATION PROVIDED IN THIS CLAUSE
(II) PROVIDES A GREATER AMOUNT TO THE INDEMNIFIED PARTY THAN CLAUSE (I) ABOVE,
IN SUCH PROPORTION AS SHALL BE APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE
FAULT BUT ALSO THE RELATIVE BENEFITS RECEIVED BY THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY FROM THE OFFERING OF THE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. 
THE RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE
OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION
SUPPLIED BY THE INDEMNIFYING PARTY OR THE INDEMNIFIED PARTY AND THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH UNTRUE STATEMENT OR OMISSION.  THE PARTIES HERETO AGREE THAT IT
WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTIONS PURSUANT TO THIS
SECTION 2.6(F) WERE TO BE DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER
METHOD OF ALLOCATION WHICH DOES NOT TAKE INTO ACCOUNT THE EQUITABLE
CONSIDERATIONS REFERRED TO IN THE PRECEDING SENTENCE OF THIS SECTION 2.6(F).  NO
PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 1L(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  THE AMOUNT PAID
OR PAYABLE BY AN INDEMNIFIED PARTY AS A RESULT OF THE LOSSES REFERRED TO IN
SECTIONS 2.6(A), (B) OR (G) SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTIONS 2.6(A), (B) AND (G), ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM.  NOTWITHSTANDING ANYTHING
IN THIS SECTION 2.6(F) TO THE CONTRARY, NO PARTICIPATING HOLDER SHALL BE
REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE

 

16

--------------------------------------------------------------------------------



 


PROCEEDS (NET OF EXPENSES AND UNDERWRITING DISCOUNTS AND COMMISSIONS) RECEIVED
BY SUCH PARTICIPATING HOLDER FROM THE SALE OF THE REGISTRABLE SECURITIES IN THE
OFFERING TO WHICH THE LOSSES OF THE INDEMNIFIED PARTIES RELATE.


 


(G)                                 OTHER INDEMNIFICATION.  INDEMNIFICATION AND
CONTRIBUTION SIMILAR TO THAT SPECIFIED IN THE PRECEDING SUBSECTIONS OF THIS
SECTION 2.6 (WITH APPROPRIATE MODIFICATIONS) SHALL BE GIVEN BY THE COMPANY AND
THE PARTICIPATING HOLDERS WITH RESPECT TO ANY REQUIRED REGISTRATION OR OTHER
QUALIFICATION OF SECURITIES UNDER STATE OR “BLUE SKY” LAW OR REGULATION.  THE
INDEMNIFICATION AGREEMENTS CONTAINED IN THIS SECTION 2.6 SHALL BE IN ADDITION TO
ANY OTHER RIGHTS TO INDEMNIFICATION OR CONTRIBUTION WHICH ANY INDEMNIFIED PARTY
MAY HAVE PURSUANT TO LAW OR CONTRACT AND SHALL REMAIN OPERATIVE AND IN FULL
FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY
INDEMNITEE OR OTHER INDEMNIFIED PARTY AND SHALL SURVIVE THE TRANSFER OF ANY OF
THE REGISTRABLE SECURITIES BY ANY SUCH PARTY.


 


(H)                                 INDEMNIFICATION PAYMENTS.  THE
INDEMNIFICATION AND CONTRIBUTION REQUIRED BY THIS SECTION 2.6 SHALL BE MADE BY
PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION
OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR A LOSS IS INCURRED.


 


2.7.                            LIMITATION ON SALE OF SECURITIES.


 


(A)                                  FOR THE COMPANY AND OTHERS.  IF THE COMPANY
RECEIVES A REQUEST FOR REGISTRATION PURSUANT TO AN UNDERWRITTEN OFFERING OF
REGISTRABLE SECURITIES PURSUANT TO SECTION 2.1 OR 2.2 HEREOF, AND IF SUCH A
REQUEST IS BEING IMPLEMENTED OR HAS NOT BEEN WITHDRAWN OR ABANDONED, THE COMPANY
AGREES THAT (I) THE COMPANY SHALL NOT EFFECT ANY PUBLIC OR PRIVATE OFFER, SALE,
DISTRIBUTION OR OTHER DISPOSITION OF ANY OF ITS EQUITY SECURITIES OR OF ANY
SECURITY CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY EQUITY SECURITY
OF THE COMPANY OR EFFECT ANY REGISTRATION OF ANY OF SUCH SECURITIES UNDER THE
SECURITIES ACT (IN EACH CASE, OTHER THAN (X) OPTION GRANTS TO EMPLOYEES PURSUANT
TO THE COMPANY’S OPTION PLAN, (Y) AS PART OF SUCH REGISTRATION AND (Z) AS A
REGISTRATION USING FORM S-8 OR ANY SUCCESSOR OR SIMILAR FORM WHICH IS THEN IN
EFFECT), WHETHER OR NOT FOR SALE FOR ITS OWN ACCOUNT, DURING THE PERIOD
BEGINNING ON THE DATE THE COMPANY RECEIVES SUCH REQUEST UNTIL 90 DAYS AFTER THE
EFFECTIVE DATE OF SUCH REGISTRATION (OR SUCH SHORTER PERIOD AS THE MANAGING
UNDERWRITER(S) MAY REQUIRE) AND (II) THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN FROM EACH OF ITS OFFICERS, DIRECTORS AND BENEFICIAL
OWNERS OF 5% OR MORE OF COMMON STOCK, AN AGREEMENT NOT TO EFFECT ANY PUBLIC OR
PRIVATE OFFER, SALE, DISTRIBUTION OR OTHER DISPOSITION OF COMMON STOCK, OR ANY
SECURITIES THAT ARE CONVERTIBLE OR EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK,
DURING THE PERIOD REFERRED TO IN CLAUSE (I) OF THIS PARAGRAPH, INCLUDING,
WITHOUT LIMITATION, A SALE PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.


 


(B)                                  FOR THE HOLDERS.  IF THE COMPANY RECEIVES A
REQUEST FOR REGISTRATION PURSUANT TO AN UNDERWRITTEN OFFERING OF REGISTRABLE
SECURITIES PURSUANT TO SECTION 2.1 OR 2.2 HEREOF, AND IF SUCH A REQUEST IS BEING
IMPLEMENTED OR HAS NOT BEEN WITHDRAWN OR ABANDONED, EACH HOLDER AGREES THAT, TO
THE EXTENT REQUESTED IN WRITING BY THE MANAGING UNDERWRITER(S); IT WILL NOT
EFFECT ANY PUBLIC OR PRIVATE OFFER, SALE, DISTRIBUTION OR OTHER DISPOSITION OF
ANY REGISTRABLE SECURITIES, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE
OR EXERCISABLE FOR SUCH REGISTRABLE SECURITIES (OTHER THAN THE CONVERSION OF
SHARES OF THE CONVERTIBLE NOTE), INCLUDING, WITHOUT LIMITATION, ANY SALE
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT, DURING THE 90-DAY PERIOD
BEGINNING ON THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT (OR SUCH SHORTER
PERIOD AS THE

 

17

--------------------------------------------------------------------------------



 


MANAGING UNDERWRITER(S) MAY REQUIRE), PROVIDED, THAT EACH HOLDER HAS RECEIVED
THE WRITTEN NOTICE REQUIRED BY SECTIONS 2.1(A) AND 2.2(A); AND FURTHER,
PROVIDED, THAT IN CONNECTION WITH SUCH UNDERWRITTEN OFFERING EACH OFFICER AND
DIRECTOR OF THE COMPANY IS SUBJECT TO RESTRICTIONS SUBSTANTIALLY EQUIVALENT TO
THOSE IMPOSED ON THE HOLDERS.


 


2.8.                            NO REQUIRED SALE.  NOTHING IN THIS AGREEMENT
SHALL BE DEEMED TO CREATE AN INDEPENDENT OBLIGATION ON THE PART OF ANY OF THE
HOLDERS TO SELL ANY REGISTRABLE SECURITIES PURSUANT TO ANY EFFECTIVE
REGISTRATION STATEMENT.


 


2.9.                            RULE 144; RULE 144A; REGULATION S.  THE COMPANY
COVENANTS THAT, AT ITS OWN EXPENSE, IT WILL FILE THE REPORTS REQUIRED TO BE
FILED BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE ACT, AND IT WILL TAKE SUCH
FURTHER ACTION AS ANY HOLDER MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED
FROM TIME TO TIME TO ENABLE SUCH HOLDER TO SELL REGISTRABLE SECURITIES WITHOUT
REGISTRATION UNDER THE SECURITIES ACT WITHIN THE LIMITATION OF THE EXEMPTIONS
PROVIDED BY (I) RULES 144, 144A OR REGULATION S UNDER THE SECURITIES ACT OR
(II) ANY SIMILAR RULE OR REGULATION HEREAFTER ADOPTED BY THE SEC.  UPON THE
REQUEST OF A HOLDER, THE COMPANY, AT ITS OWN EXPENSE, WILL PROMPTLY DELIVER TO
SUCH HOLDER (I) A WRITTEN STATEMENT AS TO WHETHER IT HAS COMPLIED WITH SUCH
REQUIREMENTS (AND SUCH HOLDER SHALL BE ENTITLED TO RELY UPON THE ACCURACY OF
SUCH WRITTEN STATEMENT), (II) A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY
REPORT OF THE COMPANY AND (III) SUCH OTHER REPORTS AND DOCUMENTS AS SUCH HOLDER
MAY REASONABLY REQUEST IN ORDER TO AVAIL ITSELF OF ANY RULE OR REGULATION OF THE
SEC ALLOWING IT TO SELL ANY REGISTRABLE SECURITIES WITHOUT REGISTRATION.


 


2.10.                     ADJUSTMENTS.  AT THE REQUEST OF ANY HOLDER, IN THE
EVENT OF ANY CHANGE IN THE CAPITALIZATION OF THE COMPANY AS A RESULT OF ANY
STOCK SPLIT, STOCK DIVIDEND, REVERSE SPLIT, COMBINATION, RECAPITALIZATION,
MERGER, CONSOLIDATION, OR OTHERWISE, THE PROVISIONS OF THIS SECTION 2 SHALL BE
APPROPRIATELY ADJUSTED.  THE COMPANY AGREES THAT IT SHALL NOT EFFECT OR PERMIT
TO OCCUR ANY COMBINATION OR SUBDIVISION OF SHARES WHICH WOULD ADVERSELY AFFECT
THE ABILITY OF THE HOLDERS TO INCLUDE ANY REGISTRABLE SECURITIES IN ANY
REGISTRATION CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 3.                        SUBSEQUENT REGISTRATION RIGHTS; NO
INCONSISTENT AGREEMENTS.


 


3.1.                            LIMITATIONS ON SUBSEQUENT REGISTRATION RIGHTS. 
FROM AND AFTER THE DATE OF THIS AGREEMENT AND DURING THE RESTRICTED PERIOD (AS
DEFINED IN THE PURCHASE AGREEMENT), WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PURCHASER, THE COMPANY SHALL NOT ENTER INTO AN AGREEMENT THAT GRANTS A HOLDER OR
PROSPECTIVE HOLDER OF ANY SECURITIES OF THE COMPANY DEMAND OR INCIDENTAL
REGISTRATION RIGHTS THAT BY THEIR TERMS ARE NOT SUBORDINATE TO THE REGISTRATION
RIGHTS GRANTED TO THE HOLDERS IN THIS AGREEMENT; PROVIDED, THAT, BETWEEN THE
DATE HEREOF AND THE EARLIER OF THE DATE OF CONVERSION OF THE CONVERTIBLE NOTE
AND THE CONVERSION DEADLINE (AS DEFINED IN THE CONVERTIBLE NOTE), THE COMPANY
MAY GRANT DEMAND OR INCIDENTAL REGISTRATION RIGHTS THAT ARE EQUAL TO OR
SUBORDINATE TO THE REGISTRATION RIGHTS GRANTED TO THE HOLDERS IN THIS AGREEMENT
IN CONNECTION WITH ANY PERMITTED EQUITY OFFERING (AS DEFINED IN THE PURCHASE
AGREEMENT) (IT BEING UNDERSTOOD THAT, WITHOUT LIMITING THE RIGHTS OF THE HOLDERS
HEREUNDER, THE REGISTRATION RIGHTS GRANTED TO ANY PERSON PURSUANT TO THIS
SENTENCE SHALL NOT RESTRICT THE ABILITY OF THE HOLDERS TO, AND SHALL PROVIDE FOR
THE RIGHT OF THE HOLDERS TO, PARTICIPATE ON A PRO RATA BASIS WITH SUCH PERSON IN
ANY DEMAND OR INCIDENTAL REGISTRATION INITIATED BY SUCH PERSON PURSUANT TO THE
RIGHTS GRANTED UNDER THIS SENTENCE).  NOTWITHSTANDING THE FOREGOING, SO LONG AS
THE HOLDERS HOLD REGISTRABLE SECURITIES, THE COMPANY SHALL NOT ENTER INTO ANY
AGREEMENT GRANTING A HOLDER OR PROSPECTIVE HOLDER OF SECURITIES

 

18

--------------------------------------------------------------------------------



 


OF THE COMPANY REGISTRATION RIGHTS THAT ARE SENIOR TO THE RIGHTS OF THE HOLDERS
HEREUNDER AND IF, AFTER THE DATE OF THIS AGREEMENT, THE COMPANY ENTERS INTO ANY
OTHER AGREEMENT WITH RESPECT TO THE REGISTRATION OF ANY OF ITS EQUITY
SECURITIES, AND THE TERMS CONTAINED THEREIN ARE MORE FAVORABLE TO, OR LESS
RESTRICTIVE ON, THE OTHER PARTY THERETO THAN THE TERMS AND CONDITIONS CONTAINED
IN THIS AGREEMENT (INSOFAR AS THEY ARE APPLICABLE) WITH RESPECT TO THE HOLDERS,
THEN THE TERMS OF THIS AGREEMENT SHALL IMMEDIATELY BE DEEMED TO HAVE BEEN
AMENDED WITHOUT FURTHER ACTION BY THE COMPANY OR THE HOLDERS SO THAT THE HOLDERS
SHALL BE ENTITLED TO THE BENEFIT OF ANY SUCH MORE FAVORABLE OR LESS RESTRICTIVE
TERMS OR CONDITIONS.


 


3.2.                            NO INCONSISTENT AGREEMENTS.  THE COMPANY WILL
NOT, ON OR AFTER THE DATE OF THIS AGREEMENT, ENTER INTO ANY AGREEMENT WITH
RESPECT TO ITS SECURITIES WHICH IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE
HOLDERS IN SECTION 2 OR OTHERWISE CONFLICTS WITH THE PROVISIONS OF SECTION 2,
OTHER THAN ANY CUSTOMARY LOCK-UP AGREEMENT WITH THE UNDERWRITERS IN CONNECTION
WITH ANY OFFERING EFFECTED HEREUNDER, PURSUANT TO WHICH THE COMPANY SHALL AGREE
NOT TO REGISTER FOR SALE, AND THE COMPANY SHALL AGREE NOT TO SELL OR OTHERWISE
DISPOSE OF, COMMON STOCK OR ANY SECURITIES CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR COMMON STOCK, FOR A SPECIFIED PERIOD (NOT TO EXCEED 180 DAYS)
FOLLOWING SUCH OFFERING.  THE COMPANY WARRANTS THAT THE RIGHTS GRANTED TO THE
HOLDERS HEREUNDER DO NOT IN ANY WAY CONFLICT WITH AND ARE NOT INCONSISTENT WITH
ANY OTHER AGREEMENTS TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND. 
THE COMPANY HAS NOT PREVIOUSLY ENTERED INTO ANY AGREEMENT WITH RESPECT TO ITS
SECURITIES GRANTING ANY REGISTRATION RIGHTS TO ANY PERSON THAT IS IN FORCE OR
EFFECT AS OF THE DATE HEREOF OR WILL BECOME EFFECTIVE AFTER THE DATE HEREOF.


 


SECTION 4.                        MISCELLANEOUS.


 


4.1.                            AMENDMENTS AND WAIVERS.  THIS AGREEMENT AND ANY
OF THE PROVISIONS HEREOF MAY BE AMENDED, WAIVED (EITHER GENERALLY OR IN A
PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY), MODIFIED OR
SUPPLEMENTED, IN WHOLE OR IN PART, ONLY BY WRITTEN AGREEMENT OF THE COMPANY AND
THE PURCHASER; PROVIDED, HOWEVER, THAT ANY AMENDMENT, WAIVER, MODIFICATION OR
SUPPLEMENT OF SECTION 2.6 SHALL REQUIRE THE WRITTEN AGREEMENT OF THE COMPANY AND
HOLDERS HOLDING AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES; AND PROVIDED,
FURTHER, THAT THE OBSERVANCE OF ANY PROVISION OF THIS AGREEMENT MAY BE WAIVED IN
WRITING BY THE PARTY THAT WILL LOSE THE BENEFIT OF SUCH PROVISION AS A RESULT OF
SUCH WAIVER.  THE WAIVER BY ANY PARTY HERETO OF A BREACH OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A FURTHER OR CONTINUING
WAIVER OF SUCH BREACH OR AS A WAIVER OF ANY OTHER OR SUBSEQUENT BREACH, EXCEPT
AS OTHERWISE EXPLICITLY PROVIDED FOR IN SUCH WAIVER.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, NO FAILURE ON THE PART OF ANY PARTY TO EXERCISE, AND
NO DELAY IN EXERCISING, ANY RIGHT, POWER OR REMEDY HEREUNDER, OR OTHERWISE
AVAILABLE IN RESPECT HEREOF AT LAW OR IN EQUITY, SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF SUCH RIGHT, POWER OR REMEDY
BY SUCH PARTY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF
ANY OTHER RIGHT, POWER OR REMEDY.  THE EXECUTION OF A COUNTERPART SIGNATURE
PAGE TO THIS AGREEMENT AFTER THE DATE HEREOF BY ANY PERSON AS PROVIDED FOR
HEREIN SHALL NOT REQUIRE CONSENT OF ANY PARTY HERETO AND SHALL NOT BE DEEMED AN
AMENDMENT TO THIS AGREEMENT.


 


4.2.                            ASSIGNMENT; THIRD PARTY BENEFICIARIES.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE PARTIES HERETO AND ANY OF THEIR RESPECTIVE SUCCESSORS, PERSONAL
REPRESENTATIVES AND PERMITTED ASSIGNS WHO AGREE IN WRITING TO BE

 

19

--------------------------------------------------------------------------------



 


BOUND BY THE TERMS HEREOF.  THE COMPANY MAY NOT ASSIGN ANY OF ITS RIGHTS OR
DELEGATE ANY OF ITS DUTIES UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE HOLDERS.  ANY HOLDER MAY, AT ITS ELECTION AND AT ANY TIME OR FROM
TIME TO TIME, ASSIGN ITS RIGHTS AND DELEGATE ITS DUTIES UNDER THIS AGREEMENT, IN
WHOLE OR IN PART, TO AN AFFILIATE OR TO ANY PERSON TO WHOM THE HOLDER SELLS,
ASSIGNS OR OTHERWISE TRANSFERS ANY OF ITS REGISTRABLE SECURITIES (AN
“ASSIGNEE”); PROVIDED THAT, NO SUCH ASSIGNMENT SHALL BE BINDING UPON OR OBLIGATE
THE COMPANY TO ANY SUCH ASSIGNEE UNLESS AND UNTIL THE ASSIGNEE DELIVERS TO THE
COMPANY (I) A WRITTEN NOTICE STATING THE NAME AND ADDRESS OF THE ASSIGNEE AND
IDENTIFYING THE SECURITIES WITH RESPECT TO WHICH SUCH RIGHTS ARE BEING ASSIGNED,
IF ANY, AND (II) A WRITTEN INSTRUMENT BY WHICH SUCH ASSIGNEE AGREES TO BE BOUND
BY THE OBLIGATIONS IMPOSED UPON HOLDERS UNDER THIS AGREEMENT TO THE SAME EXTENT
AS IF SUCH ASSIGNEE WERE A PARTY HERETO (OR EXECUTES AND DELIVERS TO THE COMPANY
A COUNTERPART TO THIS AGREEMENT AND AGREES TO BE TREATED AS A “HOLDER” FOR ALL
PURPOSES OF THIS AGREEMENT).


 


4.3.                            NOTICE.  UNLESS OTHERWISE PROVIDED HEREIN, ALL
NOTICES, REQUESTS, DEMANDS, CLAIMS AND OTHER COMMUNICATIONS PROVIDED FOR UNDER
THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DELIVERED
PERSONALLY, BY FACSIMILE (WITH RECEIPT CONFIRMED TELEPHONICALLY) OR SENT BY
CERTIFIED, REGISTERED OR EXPRESS MAIL, POSTAGE PREPAID.  ANY SUCH NOTICE SHALL
BE DEEMED GIVEN IF DELIVERED PERSONALLY OR FACSIMILE, ON THE DATE OF SUCH
DELIVERY OR SUCH CONFIRMATION IS RECEIVED, OR IF SENT BY REPUTABLE OVERNIGHT
COURIER, ON THE FIRST BUSINESS DAY FOLLOWING THE DATE OF SUCH MAILING, AS
FOLLOWS:


 


(A)


 


IF TO ANY HOLDER, TO:


 


 


 

 

 

Cephalon, Inc.

 

 

41 Moores Road

 

 

Frazer, Pennsylvania 19355

 

 

Facsimile:

 (610) 738-6258

 

 

Attention:

 General Counsel

 

 

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

 

Sidley Austin LLP

 

 

One South Dearborn Street

 

 

Chicago, Illinois 60603

 

 

Facsimile:

 (312) 853-7036

 

 

Attention:

 Pran Jha

 

 

 


(B)


 


IF TO THE COMPANY, TO:


 


 


 

 

 

Acusphere, Inc.

 

 

500 Arsenal Street

 

 

Watertown, Massachusetts 02472

 

 

Facsimile:

 (617) 926-3605

 

 

Attention:

 Chief Executive Officer

 

20

--------------------------------------------------------------------------------


 

With a copy to (which shall not constitute notice):

 

Goodwin & Proctor

Exchange Place

53 State Street

Boston, Massachusetts 02109

Facsimile:  (617) 523-1231

Attention:  Lawrence S. Wittenberg

 

Any party may by notice given in accordance with this Section 4.3 designate
another address or person for receipt of notices hereunder.

 


4.4.                            GOVERNING LAW; WAIVER OF JURY TRIAL.


 


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.


 


(B)                                  WAIVER OF JURY TRIAL.  WITH RESPECT TO ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, EACH OF THE PARTIES HEREBY IRREVOCABLY, TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  SUCH ACTION OR
PROCEEDING SHALL INSTEAD BE TRIED BY A JUDGE SITTING WITHOUT A JURY.


 


4.5.                            REMEDIES.  THE PARTIES HERETO AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC TERMS OR WAS
OTHERWISE BREACHED AND FURTHER AGREE THAT MONEY DAMAGES OR OTHER REMEDY AT LAW
WOULD NOT BE A SUFFICIENT OR ADEQUATE REMEDY FOR ANY BREACH OR VIOLATION OF, OR
A DEFAULT UNDER, THIS AGREEMENT BY THEM AND THAT, IN ADDITION TO ALL OTHER
REMEDIES AVAILABLE TO THEM, EACH OF THEM SHALL BE ENTITLED TO AN INJUNCTION
RESTRAINING SUCH BREACH, VIOLATION OR DEFAULT OR THREATENED BREACH, VIOLATION OR
DEFAULT AND TO ANY OTHER EQUITABLE RELIEF, INCLUDING, WITHOUT LIMITATION,
SPECIFIC PERFORMANCE OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.  ANY
REQUIREMENTS FOR THE SECURING OR POSTING OF ANY BOND WITH RESPECT TO SUCH REMEDY
ARE HEREBY WAIVED BY EACH OF THE PARTIES HERETO.  EACH PARTY FURTHER AGREES
THAT, IN THE EVENT OF ANY ACTION FOR AN INJUNCTION OR OTHER EQUITABLE REMEDY IN
RESPECT OF SUCH BREACH OR ENFORCEMENT OF SPECIFIC PERFORMANCE, IT WILL NOT
ASSERT THE DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.  IN ANY ACTION OR
PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS AGREEMENT (INCLUDING THE
INDEMNIFICATION PROVISIONS THEREOF), OR WHERE ANY PROVISION HEREOF IS VALIDLY
ASSERTED AS A DEFENSE, THE SUCCESSFUL PARTY TO SUCH ACTION OR PROCEEDING SHALL
BE ENTITLED TO RECOVER, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ATTORNEYS’
FEES IN ADDITION TO ITS COSTS AND EXPENSES AND ANY OTHER AVAILABLE REMEDY.

 

21

--------------------------------------------------------------------------------



 


4.6.                            FURTHER ASSURANCES.  EACH PARTY HERETO SHALL
COOPERATE WITH EACH OTHER PARTY, SHALL DO AND PERFORM OR CAUSE TO BE DONE AND
PERFORMED ALL FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND DELIVER ALL OTHER
AGREEMENTS, CERTIFICATES, INSTRUMENTS, AND DOCUMENTS AS ANY OTHER PARTY HERETO
REASONABLY MAY REQUEST IN ORDER TO CARRY OUT THE INTENT AND ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


4.7.                            SEVERABILITY.  IF ANY ONE OR MORE OF THE
PROVISIONS CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS
HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER
RESPECT AND OF THE REMAINING PROVISIONS HEREOF SHALL NOT BE IN ANY WAY IMPAIRED,
UNLESS THE PROVISIONS HELD INVALID, ILLEGAL OR UNENFORCEABLE SHALL SUBSTANTIALLY
IMPAIR THE BENEFITS OF THE REMAINING PROVISIONS HEREOF.


 


4.8.                            ENTIRE AGREEMENT.  THIS AGREEMENT, THE PURCHASE
AGREEMENT AND THE DOCUMENTS REFERRED TO HEREIN OR THEREIN OR DELIVERED PURSUANT
HERETO OR THERETO, ARE INTENDED BY THE PARTIES AS A FINAL EXPRESSION OF THEIR
AGREEMENT AND INTENDED TO BE A COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
AND UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER
CONTAINED HEREIN AND THEREIN.  THERE ARE NO RESTRICTIONS, PROMISES, WARRANTIES
OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN OR THEREIN. 
THIS AGREEMENT, THE PURCHASE AGREEMENT AND THE DOCUMENTS REFERRED TO HEREIN OR
THEREIN OR DELIVERED PURSUANT HERETO OR THERETO, SUPERSEDE ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH SUBJECT MATTER.


 


4.9.                            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS,
ALL OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


4.10.                     DEFAULTS.  A DEFAULT BY ANY PARTY TO THIS AGREEMENT IN
SUCH PARTY’S COMPLIANCE WITH ANY OF THE CONDITIONS OR COVENANTS HEREOF OR
PERFORMANCE OF ANY OF THE OBLIGATIONS OF SUCH PARTY HEREUNDER SHALL NOT
CONSTITUTE A DEFAULT BY ANY OTHER PARTY.


 


4.11.                     GENERAL INTERPRETIVE PRINCIPLES.  WHENEVER USED IN
THIS AGREEMENT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE CONTEXT
OTHERWISE REQUIRES, ANY NOUN OR PRONOUN SHALL BE DEEMED TO INCLUDE THE PLURAL AS
WELL AS THE SINGULAR AND TO COVER ALL GENDERS.  THE HEADINGS OF THE SECTIONS,
PARAGRAPHS, SUBPARAGRAPHS, CLAUSES AND SUBCLAUSES OF THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR
INTERPRETATION OF ANY OF THE PROVISIONS HEREOF.  UNLESS OTHERWISE SPECIFIED, THE
TERMS “HEREOF,” “HEREIN” AND SIMILAR TERMS REFER TO THIS AGREEMENT AS A WHOLE,
AND REFERENCES HEREIN TO SECTIONS REFER TO SECTIONS OF THIS AGREEMENT.  WORDS OF
INCLUSION SHALL NOT BE CONSTRUED AS TERMS OF LIMITATION HEREIN, SO THAT
REFERENCES TO “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL NOT BE LIMITING AND
SHALL BE REGARDED AS REFERENCES TO NON-EXCLUSIVE AND NON-CHARACTERIZING
ILLUSTRATIONS.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

 

 

 

ACUSPHERE, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CEPHALON, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

23

--------------------------------------------------------------------------------